Exhibit 10.6

PURCHASE OPTION AGREEMENT

by and between

ATLAS PIPELINE MID-CONTINENT WESTTEX, LLC

and

PIONEER NATURAL RESOURCES USA, INC.

Dated July 27, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1    DEFINITIONS

   1

Section 1.1

   Definitions    1

ARTICLE 2    THE OPTION

   10

Section 2.1

   Grant of Option    10

Section 2.2

   Execution and Delivery of Certain Documents    11

Section 2.3

   Subject Assets    11

Section 2.4

   Excluded Assets    13

Section 2.5

   Effective Time; Proration of Costs and Revenues    13

Section 2.6

   Delivery of Records    15

ARTICLE 3    PURCHASE PRICE AND ADJUSTMENTS

   15

Section 3.1

   Purchase Price    15

Section 3.2

   Adjustments to the Purchase Price    15

ARTICLE 4    TITLE MATTERS

   16

Section 4.1

   Seller’s Title    16

Section 4.2

   Damage or Condemnation    17

Section 4.3

   Government Approvals Respecting Assets    18

ARTICLE 5    REPRESENTATIONS AND WARRANTIES OF SELLER

   18

section 5.1

   Generally    18

Section 5.2

   Existence and Qualification    19

Section 5.3

   Power    19

Section 5.4

   Authorization and Enforceability    19

Section 5.5

   No Conflicts    19

Section 5.6

   Liability for Brokers’ Fees    20

Section 5.7

   Litigation    20

Section 5.8

   Taxes and Assessments    20

Section 5.9

   Compliance with Laws    21

Section 5.10

   Contracts    21

Section 5.11

   Governmental Authorizations    21

Section 5.12

   Preference Rights and Transfer Requirements    21

Section 5.13

   Intentionally Omitted    22

 

i



--------------------------------------------------------------------------------

Section 5.14

   Intentionally Omitted    22

Section 5.15

   Condemnation    22

Section 5.16

   No Bankruptcy    22

Section 5.17

   PUHCA/NGA    22

Section 5.18

   Investment Company    22

Section 5.19

   Master Formation Agreement    22

Section 5.20

   Transition Services Agreement/Sunset    22

ARTICLE 6    REPRESENTATIONS AND WARRANTIES OF BUYER

   23

Section 6.1

   Generally    23

Section 6.2

   Organization and Good Standing    23

Section 6.3

   Power    23

Section 6.4

   Authorization and Enforceability    23

Section 6.5

   No Conflicts    23

Section 6.6

   Liability for Brokers’ Fees    23

Section 6.7

   Litigation    24

Section 6.8

   Financing    24

Section 6.9

   Limitations    24

Section 6.10

   Bankruptcy    24

ARTICLE 7    COVENANTS OF THE PARTIES

   24

Section 7.1

   Access    24

Section 7.2

   Certain Filings    25

Section 7.3

   Notices of Certain Events    25

Section 7.4

   Conduct of Business    26

Section 7.5

   Press Release    26

Section 7.6

   Transfer Requirements    27

Section 7.7

   Tax Matters    28

Section 7.8

   Further Assurances    28

Section 7.9

   Financial Statements; Financial and Other Records    28

Section 7.10

   Inspection Indemnity    30

ARTICLE 8    CONDITIONS TO CLOSING

   30

Section 8.1

   Conditions of Seller to Closing    30

Section 8.2

   Conditions of Buyer to Closing    31

 

ii



--------------------------------------------------------------------------------

ARTICLE 9    CLOSING

   32

Section 9.1

   Closing    32

Section 9.2

   Obligations of Seller at Closing    32

Section 9.3

   Obligations of Buyer at Closing    32

Section 9.4

   Closing Payment & Post-Closing Purchase Price Adjustments    33

Section 9.5

   Final Purchase Price Allocation    34

ARTICLE 10    TERMINATION AND FAILURE TO CLOSE

   35

Section 10.1

   Termination    35

Section 10.2

   Effect of Termination    35

Section 10.3

   Effect of Failure to Close    36

ARTICLE 11    POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS;
DISCLAIMERS AND WAIVERS

   36

Section 11.1

   Receipts    36

Section 11.2

   Expenses    37

Section 11.3

   Assumed Obligations    37

Section 11.4

   Indemnities    38

Section 11.5

   Indemnification Actions    40

Section 11.6

   Release    41

Section 11.7

   Limitation on Actions    42

Section 11.8

   Disclaimers    43

ARTICLE 12    MISCELLANEOUS

   45

Section 12.1

   Counterparts    45

Section 12.2

   Notice    45

Section 12.3

   Sales or Use Tax Recording Fees and Similar Taxes and Fees    46

Section 12.4

   Expenses    46

Section 12.5

   Governing Law and Venue    46

Section 12.6

   Captions    46

Section 12.7

   Waivers    46

Section 12.8

   Assignment    46

Section 12.9

   Entire Agreement    47

Section 12.10

   Amendment    47

Section 12.11

   No Third-Party Beneficiaries    47

Section 12.12

   References    47

Section 12.13

   Construction    48

 

iii



--------------------------------------------------------------------------------

Section 12.14

   Limitation on Damages    48

Section 12.15

   Conspicuousness    48

Section 12.16

   Severability    48

Section 12.17

   Time of Essence    48

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES TO PURCHASE AGREEMENT

EXHIBITS

 

Exhibit A

   Map of System

Exhibit B

   Conveyance

Exhibit C

   GSA Amendment

Exhibit D

   OEA Amendment

Exhibit E

   Guaranty

Exhibit F

   Memorandum of Contract

SCHEDULES

 

Schedule 1.1   Suspense Funds Schedule 2.3(a)   Surface Contracts
Schedule 2.3(b)   Equipment Schedule 2.3(c)   Pipelines Schedule 2.3(e)  
Contracts Schedule 2.3(f)   Computer Software Schedule 2.4(f)   Certain Excluded
Assets Schedule 4.1(c)   Disclosed Defects Schedule 5.1(a)   Seller’s Knowledge
Schedule 5.7   Litigation Schedule 5.8(b)   Taxes Schedule 5.9   Compliance with
Laws Schedule 5.10(a)   Contract Matters Schedule 5.10(b)   Certain Contracts
Schedule 5.11   Governmental Authorizations Schedule 5.12   Transfer
Requirements Schedule 5.20   Transition Services Agreement Schedule 6.1(a)  
Buyer’s Knowledge Schedule 7.4   Conduct of Business

 

v



--------------------------------------------------------------------------------

PURCHASE OPTION AGREEMENT

THIS PURCHASE OPTION AGREEMENT is made and entered into this 27th day of July,
2007 by and between Atlas Pipeline Mid-Continent WestTex, LLC, a Delaware
limited liability company (“Seller”), and Pioneer Natural Resources USA, Inc., a
Delaware corporation (“Buyer”).

WHEREAS, Seller owns the Subject Assets, either of record or beneficially, as
more fully described in Section 3.2 and the exhibits and schedules hereto;

WHEREAS, the transactions contemplated by the Original MFA have been consummated
including the assignment of the “Assets” (as defined in the Original MFA) by
Western to Seller as contemplated by the Original MFA, and, as a result, Seller
owns a direct undivided 72.802% interest in the System;

WHEREAS, Buyer is in the business of owning and operating midstream natural gas
assets and currently owns a direct undivided 27.198% interest in the System; and

WHEREAS, Seller desires to grant to Buyer exclusive options to acquire, upon and
subject to the terms and conditions herein, collectively an additional direct
undivided 22% interest in the System.

NOW, THEREFORE, in consideration of the mutual promises made herein, and subject
to the conditions hereinafter set forth, the parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. The terms set forth below shall have the meanings
ascribed to them in this Article 1 or in the part of this Agreement referred to
below:

“Accountants” shall have the meaning set forth in Section 7.9(c).

“Adjusted Purchase Price” shall mean, with respect to any Option Percentage
designated in any Election Notice, and as of the Closing Date with respect to
such Option Percentage, a portion of the Total Unadjusted Purchase Price that is
proportionate to the ratio of such Option Percentage to 100% of the Assets,
increased or decreased, whichever the case may be, by the adjustments set forth
in Section 3.2.

“Adjustment Period” shall have the meaning set forth in Section 3.2(a).

“Affiliate” with respect to a Person, shall mean any other Person controlling,
controlled by or under common control with such Person. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management or policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

 

1



--------------------------------------------------------------------------------

“Agreement” shall mean this Purchase Option Agreement as the same may be
modified or amended in accordance with the terms hereof from time to time.

“Allocation Statement” shall have the meaning set forth in Section 9.5.

“Ancillary Agreements” means the GSA, OEA and Memorandum of Contract.

“Assets” shall mean a direct undivided 30.21895% interest in and to the Subject
Assets. For the avoidance of doubt, it is intended that the Assets include a
direct undivided 22% interest in the System.

“Assumed Seller Obligations” shall have the meaning set forth in Section 11.3.

“Audited Financial Statements” shall have the meaning set forth in
Section 7.9(c).

“Benedum Plant” shall mean that certain gas compression, treating and cryogenic
processing facility located in Upton County, Texas, with capacity of
approximately 45 mmcf/d including, without limitation, an amine treating plant,
condensate stabilizer system, gas processing plant and eight (8) compressors.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Houston, Texas are authorized or required by law to be closed.

“Buyer” shall have the meaning set forth in the preamble to this Agreement.

“Buyer Non-Consent Capital Expenditures” shall mean, with respect to any Option
Percentage acquired by Buyer under this Agreement, the sum of the capital
expenditures incurred and paid for by Seller during the Adjustment Period and
attributable to such Option Percentage if Buyer has not agreed, pursuant to
Article VI of the OEA, to fund the portion of such capital expenditures that are
attributable to Buyer’s Existing System Interest.

“Buyer Indemnitees” shall mean Buyer, Buyer’s Affiliates, joint owners and
venturers, co-lessees and partners, and each of their respective officers,
directors, employees, agents and representatives, successors and permitted
assigns; provided, however, Buyer Indemnities do not include Seller or any of
its Affiliates or any of their respective officers, directors, employees, agents
and representatives or any of their respective successors and assigns (other
than Buyer and Buyer’s successors and assigns).

“Buyer’s Existing System Interest” shall have the meaning set forth in
Section 2.1(c).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601 et seq., as amended.

“Claim” shall have the meaning set forth in Section 11.4(a).

“Claim Notice” shall have the meaning set forth in Section 11.5(b).

“Closing” shall have the meaning set forth in Section 9.1.

 

2



--------------------------------------------------------------------------------

“Closing Date” shall have the meaning set forth in Section 9.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any amending
or superseding tax laws of the United States of America.

“Contracts” shall have the meaning set forth in Section 2.3(e).

“Conveyance” shall have the meaning set forth in Section 4.1(b).

“Defensible Title” shall mean that title of Seller with respect to the Real
Property Interests included in the Assets, that, except for and subject to
Permitted Encumbrances, is free and clear of all liens, encumbrances, security
interests, pledges and other defects.

“Effective Time” shall have the meaning set forth in Section 2.5(a).

“Election Notice” shall mean the First Election Notice or Second Election
Notice, as applicable.

“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, regulations, rules, orders, ordinances, rules of common law,
approvals, registrations, exemptions, licenses or permits of any Governmental
Body pertaining to health, safety, the environment, wildlife or natural
resources in effect as of the Closing Date in any and all jurisdictions in which
any of the Assets are located, including the Clean Air Act, the Federal Water
Pollution Control Act, the Rivers and Harbors Act of 1899, the Safe Drinking
Water Act, the Comprehensive Environmental Response, Compensation and Liability
Act; the Superfund Amendments and Reauthorization Act of 1986, the Solid Waste
Disposal Act, the Resource Conservation and Recovery Act, the Hazardous and
Solid Waste Amendments of 1984, the Toxic Substances Control Act, the Emergency
Planning and Community Right-to-Know Act, the National Environmental Policy Act,
the Occupational Safety and Health Act, the Oil Pollution Act, the Pipeline
Safety Act, the Natural Gas Pipeline Safety Act, and the Hazardous Materials
Transportation Uniform Safety Act, as each is amended from time to time and any
state laws implementing the foregoing federal laws, any state laws pertaining to
management of Hazardous Substances, including the handling of oil and gas
exploration and production or processing wastes or the use, maintenance and
closure of pits and impoundments, all other federal, state or local
environmental conservation or protection laws, and any common law creating
liability for environmental conditions.

“Environmental Liabilities” shall mean any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees, and other
liabilities incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body to the extent arising out of any violation of, or remedial
obligation under, any Environmental Laws which are attributable to the ownership
or operation of the Assets or (ii) pursuant to any claim or cause of action by a
Governmental Body or other Person for personal injury, property damage, damage
to natural resources, remediation or response costs to the extent arising out of
any violation of, or

 

3



--------------------------------------------------------------------------------

any remediation obligation under, any Environmental Laws or a Release of
Hazardous Substances which is attributable to the ownership or operation of the
Assets.

“Equipment” shall have the meaning set forth in Section 2.3(b).

“ERISA” shall mean the Employment Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean, with respect to any Person that is an entity,
trade or business, any entity, trade or business that is a member of a group
described in Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(l)
of ERISA that includes such Person, or that is a member of the same “controlled
group” as such Person pursuant to Section 4001(a)(14) of ERISA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations of the SEC promulgated thereunder.

“Excluded Assets” shall have the meaning set forth in Section 2.4.

“Excluded Offsite Environmental Liability” shall have the meaning set forth in
Section 11.3(a).

“FERC” means the Federal Energy Regulatory Commission, or any successor agency.

“Final First Purchase Price” shall have the meaning set forth in Section 9.4(b).

“Final Purchase Price” shall mean the Final First Purchase Price (if any) or the
Final Second Purchase Price (if any), as applicable.

“Final Second Purchase Price” shall have the meaning set forth in
Section 9.4(b).

“Final Valuation Date” shall mean the date on which all adjustments are made to
arrive at the Final Purchase Price with respect to any Option Percentage
pursuant to Section 9.4(b) (whether by mutual agreement of Buyer and Seller or
by final determination of the arbitrator as contemplated in Section 9.4(b)).

“Financial Statements” shall have the meaning set forth in Section 7.9(a).

“First Closing” shall have the meaning set forth in Section 9.1.

“First Election Notice” shall have the meaning set forth in Section 2.1(a).

“First Option” shall have the meaning set forth in Section 2.1(a).

“First Option Payment” shall have the meaning set forth in Section 2.1(a).

“First Option Percentage” shall have the meaning set forth in Section 2.1(a).

“First Option Period” shall have the meaning set forth in Section 2.1(a).

 

4



--------------------------------------------------------------------------------

“First Unadjusted Purchase Price” shall have the meaning set forth in
Section 2.1(a).

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America as amended from time to time.

“Governmental Authorizations” shall have the meaning set forth in Section 5.11.

“Governmental Body” or “Governmental Bodies” shall mean any federal, state,
local, municipal, or other government; any governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power; and any court or governmental
tribunal.

“GSA” shall mean that certain Gas Sales and Purchase Contract dated November 23,
1992 and effective October 1, 1992, by and between Buyer (as successor in
interest to Parker & Parsley Petroleum Company et. al.) and Seller (as successor
in interest to Western), as amended, including as amended by the GSA Amendment.

“GSA Amendment” shall mean that certain Amendment to Gas Sales and Purchase
Contract dated effective as of the date hereof, between Buyer and Seller in the
form of Exhibit C attached hereto.

“Guaranty” means that certain Guaranty dated as of the date hereof, executed by
the Seller Guarantor in the form of Exhibit E attached hereto.

“Hazardous Substances” means: (i) any pollutants, contaminants, solid wastes,
toxic or hazardous or extremely hazardous substances, materials, wastes,
constituents, compounds, or chemicals as these or similar terms are regulated
by, or may form the basis of liability under, any Environmental Laws; (ii) any
asbestos containing materials, polychlorinated biphenyls or radon; and (iii) any
petroleum, Hydrocarbons, petroleum products, natural gas, crude oil and any
fractions, components or derivatives thereof.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“Hydrocarbons” shall mean oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof and sulphur and other minerals extracted
from or produced with any of the foregoing.

“Imbalances” shall mean over-deliveries or under-deliveries with respect to
Hydrocarbons allocated to the Assets.

“Indemnified Party” shall have the meaning set forth in Section 11.5(a).

“Indemnifying Party” shall have the meaning set forth in Section 11.5(a).

“Indemnity Claim” shall have the meaning set forth in Section 11.5(b).

 

5



--------------------------------------------------------------------------------

“Laws” shall mean all statutes, laws, rules, regulations, ordinances, orders,
and codes of Governmental Bodies.

“MFA” shall mean that certain Master Formation Agreement dated June 1, 2007,
between Western and Seller Guarantor, as amended as of the date hereof (the
“Original MFA”), and as may be further amended.

“Material Adverse Effect” shall mean any effect that is or would reasonably be
expected to have any effect that is material and adverse to the ownership,
operation or value of the Assets, taken as a whole; provided, however, that
“Material Adverse Effect” shall not include (i) any effect resulting from
entering into this Agreement or the announcement of the transactions
contemplated by this Agreement, (ii) any effect resulting from changes in
general market, economic, financial or political conditions or any outbreak of
hostilities or war, (iii) any effect that affects the Hydrocarbon processing,
gathering or transportation industry generally (including changes in commodity
prices or general market prices in the Hydrocarbon processing, gathering or
transportation industry generally), and (iv) any effect resulting from a change
in Laws or regulatory policies.

“Midkiff/Benedum Gathering System” shall mean the gathering system consisting of
approximately 2,500 miles of two inch (2”) to thirty inch (30”) pipeline located
in Ector, Midland, Martin, Glasscock, Irion, Reagan, Sterling and Upton
counties, Texas, including, without limitation, approximately 2,400 active
meters (with electronic flow measurement and communications) and twelve
(12) compressor stations with a total of approximately 9,400 horsepower.

“Midkiff Deduction” shall have the meaning set forth in Section 8.1(d).

“Midkiff Line” shall mean that certain approximately 10 mile pipeline between
the tailgate of the Midkiff Plant and Northern Natural Gas Company’s interstate
pipeline.

“Midkiff Plant” shall mean that certain gas compression, treating and cryogenic
facility located in Reagan County, Texas, with capacity of approximately 120
mmcfd including, without limitation, an amine treating plant, condensate
stabilizer system, three (3) processing plants and thirteen (13) compressors.

“Mutual Release” shall mean that certain Mutual Release of Claims dated of even
date herewith, among Buyer, Seller and Western.

“Negative Section 9.4(b) Adjustment Amount” shall have the meaning set forth in
Section 9.4(b).

“NGA” shall have the meaning set forth in Section 5.17.

“NGL Inventory” shall have the meaning set forth in Section 2.3(d).

“NGPA” shall have the meaning set forth in Section 5.17.

“NORM” shall mean naturally occurring radioactive material.

 

6



--------------------------------------------------------------------------------

“OEA” shall mean that certain Operation and Expansion Agreement, dated as of
November 23, 1992, by and between Buyer (as successor in interest to Parker &
Parsley Gas Processing Co.) and Seller (as successor in interest to Western), as
amended, including as amended by the OEA Amendment.

“OEA Amendment” shall mean that certain First Amendment to Operation and
Expansion Agreement dated effective as of the date hereof, between Buyer and
Seller in the form of Exhibit D attached hereto.

“Option” shall mean the First Option or the Second Option, as applicable.

“Option Percentage” shall mean the First Option Percentage or Second Option
Percentage, as applicable.

“Payee” shall have the meaning set forth in Section 11.4(e).

“Permitted Encumbrances” shall mean (a) the documents and instruments pursuant
to which any interest in the Real Property Interests were created; (b) oil, gas
or other mineral reservations or interests; (c) any agreement pursuant to which
any Asset is leased; (d) any (i) undetermined or inchoate liens or charges
constituting or securing the payment of expenses that were incurred incidental
to maintenance, development or operation of the Assets and are not more than 60
days past due or are being contested in good faith, and (ii) materialmen’s,
mechanics’, repairmen’s, employees’, contractors’, operators’ or other similar
liens or charges for amounts arising in the ordinary course of business securing
amounts that are not more than 60 days past due or are being contested in good
faith; (e) any liens for Taxes and assessments not yet delinquent or, if
delinquent, that are being contested in good faith in the ordinary course of
business; (f) any obligations or duties affecting the Assets to any Governmental
Body with respect to any franchise, grant, license or permit, and all applicable
Laws of any Governmental Body; (g) any easements, rights-of-way, servitudes,
permits, leases, and other rights in respect to surface operations to the extent
they do not operate to interfere materially with the operation of the Assets as
currently operated; (h) third party consents to assignments or similar
agreements; (i) all rights to consent by, required notices to, filings with or
other actions by any Governmental Body in connection with the sale or conveyance
of any Asset to the extent such consents are customarily obtained after Closing;
(j) the terms and conditions of the Contracts; (k) all rights reserved to or
vested in any Governmental Body to control or regulate any of the Assets in any
manner, and all obligations and duties under all applicable Laws of any such
Governmental Body or under any franchise, grant, license or permit issued by any
such Governmental Body; (1) all other liens, charges, encumbrances, security
interests, pledges, defects or irregularities that do not, individually or in
the aggregate, materially interfere with the use, ownership, operation or value
of the Assets; (m) Imbalances associated with the Assets; (n) defects based
solely on (i) lack of information in Seller’s files, or (ii) references to a
document(s) if such referenced document(s) do not constitute a defect;
(o) defects arising out of lack of corporate or other entity authorization
resulting in another party’s actual and superior claim of title to the relevant
Real Property Interests; (p) defects that have been cured by applicable Laws of
limitations or prescription; and (q) defects specifically disclosed in writing
by Seller to Buyer prior to the execution of this Agreement as set forth in
Schedule 4.1(c) or of which Buyer has knowledge prior to the execution of this
Agreement.

 

7



--------------------------------------------------------------------------------

“Person” shall mean an individual, partnership, corporation (including a
business trust), firm, association, joint venture, limited liability company,
unincorporated organization, or other entity, or a Governmental Body.

“Pipelines” shall have the meaning set forth in Section 2.3(c).

“Plants” shall mean the Benedum and Midkiff Plants.

“Positive Section 9.4(b) Adjustment Amount” shall have the meaning set forth in
Section 9.4(b).

“Preference Right” shall mean any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a
result of or in connection with (i) the sale, assignment or other transfer of
any Asset or any interest therein or portion thereof or (ii) the execution or
delivery of this Agreement or the consummation or performance of the terms and
conditions contemplated by this Agreement.

“Property Costs” shall have the meaning set forth in Section 2.5(b).

“Provisions” shall have the meaning set forth in Section 11.7(a).

“Real Property Interests” shall mean the easements, rights-of-way and fee
interests in real property identified on Schedule 2.3(a).

“Records” shall have the meaning set forth in Section 2.3(f).

“Release” shall have the meaning specified in CERCLA; provided, however, that to
the extent any other applicable state law has a meaning of “Release” that is
broader than that specified in CERCLA, such broader meaning shall apply.

“REGARDLESS OF FAULT” shall have the meaning set forth in Section 11.4(a).

“Retained Asset” shall have the meaning set forth in Section 7.6(b).

“SEC” shall mean the United States Securities and Exchange Commission, or any
successor agency.

“Second Closing” shall have the meaning set forth in Section 9.1.

“Second Election Notice” shall have the meaning set forth in Section 2.1(b).

“Second Option” shall have the meaning set forth in Section 2.1(b).

“Second Option Payment” shall have the meaning set forth in Section 2.1(b).

“Second Option Percentage” shall have the meaning set forth in Section 2.1(b).

“Second Option Period” shall have the meaning set forth in Section 2.1(b).

 

8



--------------------------------------------------------------------------------

“Second Unadjusted Purchase Price” shall have the meaning set forth in
Section 2.1(b).

“Section 10.3 Event” shall have the meaning set forth in Section 10.3.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” shall have the meaning set forth in the preamble to this Agreement.

“Seller Guarantor” shall mean Atlas Pipeline Partners, L.P., a Delaware limited
partnership.

“Seller Indemnitees” shall mean Seller, Seller’s Affiliates, joint owners and
venturers, co-lessees and partners, and each of their respective officers,
directors, employees, agents and representatives, successors and permitted
assigns; provided, however, Seller Indemnities do not include Buyer or any of
its Affiliates or any of their respective officers, directors, employees, agents
and representatives or any of their respective successors and assigns.

“Shares” shall have the meaning set forth in Section 2.3(g).

“Specified Rate” shall mean 8.0% simple interest per annum.

“Subject Assets” shall have the meaning set forth in Section 2.3.

“Sunset” shall have the meaning set forth in Section 2.3(g).

“Surface Contracts” shall have the meaning set forth in Section 2.3(a).

“Suspense Funds” shall mean the amount of monies held in suspense by Seller
associated with the System as shown on Schedule 1.1.

“System” shall mean the Midkiff/Benedum Gathering System, the Benedum Plant and
the Midkiff Plant, as more fully depicted on the map attached hereto as Exhibit
A.

“Tax Allocation Referree” shall have the meaning set forth in Section 9.5.

“Taxes” shall mean all federal, state, local, and foreign income, profits,
franchise, sales, use, ad valorem, property, severance, production, excise,
stamp, documentary, real property transfer or gain, gross receipts, goods and
services, registration, capital, transfer, withholding taxes, or other
governmental fees or charges imposed by any taxing authority, including any
interest, penalties or additional amounts which may be imposed with respect
thereto.

“Tax Returns” shall have the meaning set forth in Section 5.8(a).

“Total Unadjusted Purchase Price” shall mean Two Hundred and Thirty Million
Dollars ($230,000,000).

“Transfer Requirement” shall mean any consent, approval, authorization or permit
of, or filing with or notification to, any Person which is required to be
obtained, made or complied with for or in connection with any sale, assignment
or transfer of any Asset or any interest therein,

 

9



--------------------------------------------------------------------------------

other than any consent of, notice to, filing with, or other action by a
Governmental Body in connection with the sale or conveyance of any Asset or
interest therein, if they are not required prior to the assignment of such Asset
or interest or they are customarily obtained subsequent to the sale or
conveyance (including consents from state agencies).

“Transfer Taxes” shall have the meaning set forth in Section 12.3.

“Unadjusted Purchase Price” shall mean the First Unadjusted Purchase Price or
Second Unadjusted Purchase Price, as applicable.

“Western” shall mean Western Gas Resources, Inc., a Delaware corporation.

ARTICLE 2

THE OPTION

Section 2.1 Grant of Option.

(a) For Ten Thousand Dollars ($10,000) (the “First Option Payment”) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Seller, Seller hereby grants to Buyer the exclusive and
irrevocable option to purchase up to (as determined by Buyer in its sole
discretion) a direct undivided 66.18364% interest in the Assets (which 66.18364%
(i) is a direct undivided 20% in the Subject Assets and (ii) is intended to
include a direct undivided 14.5604% interest in the System). The percentage of
the Assets (if any) which Buyer so elects to purchase under this Section 2.1(a)
is hereinafter referred to as the “First Option Percentage.” The unadjusted
purchase price to be paid by Buyer for the sale of the First Option Percentage
(the “First Unadjusted Purchase Price”) shall equal the product obtained by
multiplying (A) the Total Unadjusted Purchase Price by (B) a percentage equal to
the First Option Percentage. The First Unadjusted Purchase Price is subject to
adjustment as set forth in Sections 3.2 and 9.4. If Buyer in its sole and
unfettered discretion desires to exercise the option referred to in this
Section 2.1(a) (the “First Option”), Buyer shall provide written notice of such
election (the “First Election Notice”) any time after June 15, 2008 and before
November 2, 2008 (the “First Option Period”); provided, however, if as of
November 1, 2008, there are one or more casualty events which in the aggregate
materially affect any material portion of the Assets, then the First Option
Period may, at Buyer’s election, be extended until December 1, 2008. If the
First Election Notice is timely provided, Buyer and Seller shall consummate the
sale and purchase of the First Option Percentage subject to and in accordance
with the other terms and provisions of this Agreement.

(b) For Ten Thousand Dollars ($10,000) (the “Second Option Payment”) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Seller, Seller hereby grants to Buyer the exclusive and
irrevocable option to purchase up to (as determined by Buyer in its sole
discretion) a direct undivided 100% interest in the Assets less the First Option
Percentage (if any) previously acquired by Buyer under this Agreement (which
direct undivided interest in the Assets (i) is a pro rata portion of a direct
undivided interest in the Subject Assets and (ii) includes a pro rata portion of
a direct undivided interest in the System). The percentage of the Assets (if
any) which Buyer so elects to purchase under this Section 2.1(b) is hereafter
referred to as the “Second Option Percentage.” The

 

10



--------------------------------------------------------------------------------

unadjusted purchase price to be paid by Buyer for the sale of the Second Option
Percentage (the “Second Unadjusted Purchase Price”) shall equal the product
obtained by multiplying (A) the Total Unadjusted Purchase Price by (B) a
percentage equal to the Second Option Percentage. The Second Unadjusted Purchase
Price is subject to adjustment as set forth in Sections 3.2 and 9.4. If Buyer in
its sole and unfettered discretion desires to exercise the option referred to in
this Section 2.1(b) (the “Second Option”), Buyer shall provide written notice of
such election (the “Second Election Notice”) any time after June 15, 2009 and
before November 2, 2009 (the “Second Option Period”); provided, however, if as
of November 1, 2009, there are one or more casualty events which in the
aggregate materially affect any material portion of the Assets, then the Second
Option Period may, at Buyer’s election, be extended until December 1, 2009. If
the Second Election Notice is timely provided, Buyer and Seller shall consummate
the sale and purchase of the Second Option Percentage subject to and in
accordance with the other terms and provisions of this Agreement.

(c) Buyer currently owns a direct undivided 27.198% interest in the System
(“Buyer’s Existing System Interest”). For the avoidance of doubt, the Buyer’s
Existing System Interest held by Buyer is in addition to any interests that may
be purchased by Buyer under this Agreement. If any such interests are so
acquired, the parties shall promptly amend the OEA to reflect such acquisition.

Section 2.2 Execution and Delivery of Certain Documents. Contemporaneously with
the execution and delivery of this Agreement:

(a) Seller and Buyer shall execute and deliver to each other the GSA Amendment
and OEA Amendment, which agreements shall become effective as of the date hereof
and shall remain effective in accordance with their respective terms and
provisions without regard to whether or not this Agreement is hereafter
terminated or any Closing occurs;

(b) Seller shall cause the Seller Guarantor to execute and deliver to Buyer the
Guaranty; and

(c) Seller shall execute and deliver (properly notarized for recording) to Buyer
one or more (as determined by Buyer) originals of the Memorandum of Contract in
the form attached hereto as Exhibit F (and Buyer shall have the right to record
such document and certified copies of the same in the applicable public records
where the Assets are located).

Section 2.3 Subject Assets. As used herein, the term “Subject Assets” means,
subject to the terms and conditions of this Agreement, all of Seller’s right,
title and interest and estate, real or personal, recorded or unrecorded, movable
or immovable, tangible or intangible, in and to the following (but excluding the
Excluded Assets):

(a) All easements, permits, licenses, servitudes, rights-of-way, and fee
interests in real property appurtenant to, and used or held for use in
connection with the System, including those described in Schedule 2.3(a)
(“Surface Contracts”).

(b) All equipment, machinery, fixtures and other tangible personal property and
improvements located on the System or used or held for use in connection with
the operation of the System, including those identified on Schedule 2.3(b)
(“Equipment”).

 

11



--------------------------------------------------------------------------------

(c) All flow lines, pipelines, gathering systems and appurtenances thereto being
a part of the System or used, or held for use, in connection with the operation
of the System, including those identified on Schedule 2.3(c) (“Pipelines”).

(d) The natural gas liquids inventory that exists as of the Effective Time at
the Plants (the “NGL Inventory”).

(e) All contracts, agreements and instruments by which the System is bound, or
that relate to or are otherwise applicable to the System, only to the extent
applicable to the System rather than Seller’s other properties, including but
not limited to, operating agreements, exchange agreements, transportation and
gathering agreements, agreements for the purchase and sale of oil, gas,
casinghead gas or other Hydrocarbons, real estate leases or processing
agreements to the extent applicable to the System, including those identified in
Schedule 2.3(e) (collectively, the “Contracts”).

(f) All land files; gas contract files; gas gathering and processing files;
abstracts; title opinions; land surveys; maps; engineering data and reports; and
other books, records, data, files, and accounting records, in each case to the
extent related primarily to the System, or used or held for use primarily in
connection with the maintenance or operation thereof, but excluding (i) any
books, records, data, files, maps and accounting records to the extent
disclosure or transfer is restricted by third-party agreement or applicable Law,
(ii) computer or communications software or intellectual property (including
tapes, codes, data and program documentation and all tangible manifestations and
technical information relating thereto) other than the software more
specifically described in Schedule 2.3(f), (iii) attorney-client privileged
communications and work product of Seller’s legal counsel (other than title
opinions), (iv) reserve studies and evaluations, and (v) records relating to the
negotiation and consummation of the sale of the Assets (subject to such
exclusions, the “Records”); provided, however, that Seller may retain the
originals of such Records and provide Buyer with copies thereof at Seller’s
cost.

(g) All of the issued and outstanding capital stock (the “Shares”) of Setting
Sun Pipeline Corporation, a Delaware corporation (“Sunset”).

For the avoidance of doubt, the Assets include the items referred to in
(a) through (f) above, whether now owned or hereafter acquired by Seller before
the applicable Closing. The applicable schedules and exhibits hereto shall be
updated by way of amendment (as may be appropriate) after June 1, 2008 but
before July 1, 2008 and again after June 1, 2009 but before July 1, 2009 (and,
periodically thereafter as appropriate prior to the First Closing if the First
Election Notice is given and again periodically thereafter as appropriate prior
to the Second Closing if the Second Election Notice is given). Seller shall keep
Buyer apprised of such acquisitions and provide drafts of the amendments for
Buyer’s review and approval.

 

12



--------------------------------------------------------------------------------

Section 2.4 Excluded Assets. Notwithstanding the foregoing, the Subject Assets
shall not include, and there is excepted, reserved and excluded from the
transaction contemplated hereby (collectively, “Excluded Assets”):

(a) All corporate, financial, income and franchise tax and legal records of
Seller that relate to Seller’s business generally (whether or not relating to
the Assets), and all books, records and files that relate to the Excluded Assets
and those records retained by Seller pursuant to Section 2.3(f) and copies of
any other Records retained by Seller pursuant to Section 2.6.

(b) All rights to any refund of Taxes or other costs or expenses borne by Seller
or Seller’s predecessors in interest and title attributable to periods prior to
the Effective Time.

(c) Seller’s area-wide bonds, permits and licenses or other permits, licenses or
authorizations used in the conduct of Seller’s business generally.

(d) All trade credits, account receivables, note receivables, and other
receivables attributable to the Assets with respect to any period of time prior
to the Effective Time.

(e) All computer equipment and phone equipment other than the computers and
software more specifically described on Schedule 2.3(f).

(f) Those items listed on Schedule 2.4(f).

(g) All rights, titles, claims and interests of Seller or any Affiliate of
Seller (i) to or under any policy or agreement of insurance or any insurance
proceeds except to the extent provided in Section 2.5 and Section 4.2 and
(ii) to or under any bond or bond proceeds; provided that the Assets shall
include their pro rata share of insurance covering claims made (and proceeds in
respect thereof) between (or arising out of events or circumstances between) the
Effective Time and any Closing Date to the extent the liabilities with respect
to such events or circumstances are assumed by Buyer with respect to any Option
Percentage acquired under this Agreement.

(h) Any patent, patent application, logo, service mark, copyright, trade name or
trademark of or associated with Seller or any Affiliate of Seller or any
business of Seller or of any Affiliate of Seller.

(i) All vehicles used in connection with the Assets, except as set forth on
Schedule 2.3(b).

Section 2.5 Effective Time; Proration of Costs and Revenues.

(a) Subject to Section 2.6, possession of any Option Percentage acquired
hereunder shall be transferred from Seller to the Buyer at the applicable
Closing, but, if such Closing occurs, certain financial benefits and burdens of
such Option Percentage shall be transferred as provided in this Agreement
effective as of 7:00 A.M., local time, where the respective Assets included in
such Option Percentage are located, on July 1, 2007 (the “Effective Time”) as
described below.

 

13



--------------------------------------------------------------------------------

(b) With respect to any Option Percentage acquired hereunder, Buyer shall
receive and be entitled to the economic benefit of all income, proceeds,
receipts and credits earned with respect to such Option Percentage at or after
the Effective Time under the terms of the OEA (or under the terms of any
insurance policy of Seller) as if Buyer owned such Option Percentage during the
Adjustment Period relating thereto, and shall bear the economic burden of and be
responsible for (and entitled to any refunds with respect to) the applicable
Property Costs incurred at and after the Effective Time under the terms of the
OEA as if Buyer owned such Option Percentage during the Adjustment Period
relating thereto. Seller shall retain the economic benefit of and be entitled to
all income, proceeds, receipts and credits earned with respect to such Option
Percentage prior to the Effective Time under the terms of the OEA, and shall be
responsible for (and entitled to any refunds with respect to) all applicable
Property Costs incurred prior to the Effective Time under the terms of the OEA.
“Earned” and “incurred,” as used in this Agreement, shall be interpreted in
accordance with GAAP. “Property Costs” means all costs attributable to the
ownership and operation of any Option Percentage acquired hereunder (including
costs of insurance and ad valorem, property and similar Taxes based upon or
measured by the ownership or operation of such Option Percentage, but excluding
any other Taxes) incurred in the ownership and operation of the Assets and
payable by a “System Owner” (as defined in the OEA) under the terms of the OEA
with respect to such System Owner’s interest in the System, but excluding
liabilities, losses, costs, and expenses attributable to those liabilities and
obligations referred to in Sections 11.3(a) through (f) (all of which are
retained by Seller). Notwithstanding anything to the contrary in this Agreement,
Property Costs shall not include capital expenditures for which Buyer is a
non-consenting party pursuant to Article VI of the OEA and such capital
expenditures shall be subject solely to the provisions of Section 2.5(c) below.
For purposes of this Section 2.5, determination of whether Property Costs are
attributable to the period before or after the Effective Time shall be based on
when services are rendered, when the goods are delivered, or when the work is
performed. For clarification, the date an item or work is ordered is not the
date of a pre-Effective Time transaction for settlement purposes, but rather the
date on which the item ordered is delivered to the job site, or the date on
which the work ordered is performed, shall be the relevant date. Taxes,
right-of-way fees, insurance premiums and other Property Costs that are paid
periodically shall be prorated based on the number of days in the applicable
period falling before and the number of days in the applicable period falling at
or after the Effective Time. In each case, Buyer shall bear the economic burden
of and be responsible for the portion allocated to any Option Percentage
acquired under this Agreement with respect to the period at and after the
Effective Time and Seller shall be responsible for the portion allocated to such
Option Percentage with respect to the period before the Effective Time.

(c) If Seller incurs and pays for any capital expenditures with respect to the
System pursuant to Article VI of the OEA during the Adjustment Period with
respect to any Option Percentage acquired hereunder and such capital
expenditures constitute Buyer Non-Consent Capital Expenditures, then such
capital expenditures shall, to the extent necessary after the applicable
Closing, not be treated as Property Costs or otherwise affect the purchase
price, but rather shall be treated in a manner consistent with how such
expenditures would have been treated under the OEA if Buyer owned such Option
Percentage during and after the Adjustment Period and Buyer were a
non-consenting party pursuant to Article VI of the OEA with respect to such
capital expenditures (i.e., the costs of such capital expenditures allocated to
such Option Percentage plus a return on investment shall be recovered by Seller
during and after the

 

14



--------------------------------------------------------------------------------

Adjustment Period (from cash flow attributable to the assets acquired with the
capital expenditures) to the extent provided in Article VI, Section 2 of the
OEA) and Buyer shall have no obligation to reimburse Seller or otherwise pay for
any of such capital expenditures before or after the applicable Closing. For the
avoidance of doubt, if Seller has recovered an amount equal to its investment
plus the specified return as provided in Article VI, Section 2 of the OEA before
the applicable Closing, then the assets included in such Option Percentage
attributable to the capital expenditures under this Section 2.5(c) shall not be
burdened by any cost recovery or return on investment in favor of Seller after
Closing with respect to the capital expenditures in question.

Section 2.6 Delivery of Records. Pioneer, at Pioneer’s cost, may request copies
of the Records at anytime following each Closing, which Records will be provided
to Pioneer upon Pioneer’s request within thirty (30) days after such request to
the extent documents similar in nature to the Records are to be made available
to a party to the OEA.

ARTICLE 3

PURCHASE PRICE AND ADJUSTMENTS

Section 3.1 Purchase Price. The purchase price for any Option Percentage
acquired hereunder, as of the Closing Date with respect to such Option
Percentage, shall be the Adjusted Purchase Price with respect to such Option
Percentage.

Section 3.2 Adjustments to the Purchase Price. Between the date of this
Agreement and the Closing Date with respect to any Option Percentage acquired
hereunder, the Unadjusted Purchase Price with respect to such Option Percentage
shall be adjusted in the manner specified below (without duplication), with all
such amounts being determined in accordance with GAAP, in order to reach the
Adjusted Purchase Price with respect to such Option Percentage:

(a) Decreased by the aggregate amount of income, proceeds, receipts and credits
received by Seller (i) pursuant to the terms of the OEA (or under the terms of
Seller’s insurance policies) or (ii) pursuant to negative adjustments to the
“Agreed Asset Value” and/or “Adjusted Agreed Asset Value” under the MFA with
respect to such Option Percentage between the Effective Time and such Closing
Date (the “Adjustment Period”) that are attributable to the ownership and
operation of such Option Percentage during the Adjustment Period.

(b) Intentionally omitted.

(c) Increased by the amount of all Property Costs and other costs attributable
to the ownership and operation of such Option Percentage under the terms of the
OEA at or after the Effective Time which are paid by Seller, except (i) any such
Property Costs and other such costs already deducted in the determination of
proceeds in Section 3.2(a) and (ii) capital expenditures referred to in
Section 2.5(c).

(d) Intentionally omitted.

(e) Increased or decreased as agreed upon in writing by Seller and Buyer.

 

15



--------------------------------------------------------------------------------

(f) Decreased by an amount equal to the product obtained by multiplying (i) the
net aggregate overproduction of Hydrocarbons constituting Imbalances allocated
to such Option Percentage as of the Effective Time by (ii) $7.50 per MMBtu.

(g) Decreased by the amount of the Suspense Funds associated with such Option
Percentage existing as of the Effective Time.

(h) If the aggregate of the adjustments in Sections 3.2(a) and (c) would result
in a decrease to the Unadjusted Purchase Price with respect to such Option
Percentage (such aggregate amount, the “Negative Amount”), then decreased by an
amount equal to interest on the Negative Amount accruing at the Specified Rate
from the date of this Agreement until the Closing Date applicable to such Option
Percentage.

(i) If the aggregate of the adjustments in Sections 3.2(a) and (c) would result
in an increase to the Unadjusted Purchase Price with respect to such Option
Percentage (such aggregate amount, the “Positive Amount”), then increased by an
amount equal to interest on the Positive Amount accruing at the Specified Rate
from the date of this Agreement until the Closing Date applicable to such Option
Percentage.

(j) Increased by an amount equal to interest on the Unadjusted Purchase Price
with respect to such Option Percentage accruing at the Specified Rate from the
date of this Agreement until the Closing Date applicable to such Option
Percentage.

Each adjustment made pursuant to Section 3.2(a) shall serve to satisfy, up to
the amount of the adjustment, Buyer’s entitlement under Section 2.5 to the value
of income, proceeds, receipts and credits earned with respect to the applicable
Option Percentage acquired hereunder during the applicable Adjustment Period,
and as such, Buyer shall not receive any income, proceeds, receipts and credits
to the extent an offsetting adjustment thereto has been made. Similarly, the
adjustment described in Section 3.2(c) shall serve to satisfy, up to the amount
of the adjustment, Buyer’s obligation under Section 2.5 to pay Property Costs
and other costs attributable to the ownership and operation of the applicable
Option Percentage acquired hereunder which are incurred during the applicable
Adjustment Period, and as such, Buyer shall not be separately obligated to pay
for any Property Costs or other such costs to the extent an offsetting
adjustment thereto has been made.

ARTICLE 4

TITLE MATTERS

Section 4.1 Seller’s Title.

(a) Except for the special warranty of title referenced in Section 4.1(b) and
the representation and warranty set forth in Section 5.19 (insofar as
Section 5.19 applies to the special warranty of title referred to in the
Original MFA and “Conveyance” referred to in said Section 5.19), Seller makes no
warranty or representation, express, implied, statutory or otherwise, with
respect to Seller’s title to any of the Assets, and Buyer hereby acknowledges
and agrees that the sole remedy for any defect of title shall be through Seller
pursuant to the special warranty of title referenced in Section 4.1(b) and as
set forth in Section 10.3 and Section 11.4.

 

16



--------------------------------------------------------------------------------

(b) The conveyance to be delivered by Seller to Buyer with respect to any
Closing shall be substantially in the form of Exhibit B hereto (the
“Conveyance”) and contain a special warranty of Defensible Title by, through and
under Seller, but not otherwise, to the Real Property Interests included in the
Assets, but shall otherwise be without warranty of title of any kind, express,
implied, statutory or otherwise.

(c) Buyer shall not be entitled to protection under Seller’s special warranty of
title in any Conveyance against any matter that would cause Seller not to have
Defensible Title that is disclosed in writing to Buyer on Schedule 4.1(c) or of
which Buyer has knowledge prior to the date hereof.

(d) Notwithstanding anything herein provided to the contrary but subject to
Section 10.3, if any title defect results from any matter which could also
result in the breach of any representation or warranty of Seller set forth in
Article 5, then Buyer shall only be entitled to assert such matter as a breach
of Seller’s special warranty of title contained in the Conveyance to the extent
not prohibited by Section 4.1(c) but shall be precluded from also asserting such
matter as the basis of the breach of any such representation or warranty of
Seller set forth in Article 5 other than Section 5.19 (insofar as Section 5.19
applies to the special warranty of title referred to in the Original MFA and
“Conveyance” referred to in said Section 5.19). Seller shall keep Buyer informed
of any title defects or alleged title defects Seller becomes aware of prior to
the final Closing and shall use commercially reasonable efforts to cure such
title defects.

Section 4.2 Damage or Condemnation.

(a) Seller shall be responsible for all risk of loss with respect to, and any
change in the condition of, the Assets from the Effective Time until the
applicable Closing and the depreciation of personal property due to ordinary
wear and tear.

(b) Subject to the provisions of Section 8.2(e) hereof, if, after the date of
this Agreement but prior to the Closing Date with respect to any Option
Percentage any portion of the Assets is damaged or destroyed by fire or other
casualty and/or is taken in condemnation or under right of eminent domain, and
the loss (including lost profits) from such all such casualty and/or taking
events is reasonably expected to exceed ten percent (10%) of the Unadjusted
Purchase Price with respect to such Option Percentage, the transaction evidenced
by this Agreement may nevertheless be consummated if (i) Buyer and Seller agree
in writing prior to the applicable Closing that Seller will either (A) cause the
Assets affected by any casualty and/or taking to be repaired or restored to at
least their condition prior to such casualty or taking, at Seller’s sole cost,
as promptly as reasonably practicable (which work may extend after the
applicable Closing Date) or (B) indemnify Buyer through a document reasonably
acceptable to Seller and Buyer against all costs and expenses that Buyer
reasonably incurs to repair or replace the Assets subject to such casualty
and/or taking events or (ii) Buyer elects in its sole discretion to close
without any reduction in such Unadjusted Purchase Price as a result of such
casualty and/or taking events. In each case, Seller shall (except as hereinafter
provided) retain all rights to insurance and other claims against third parties
with respect to the casualty or taking except to the extent the parties
otherwise agree in writing.

 

17



--------------------------------------------------------------------------------

(c) If, after the date of this Agreement but prior to the Closing Date with
respect to any Option Percentage any portion of the Assets is destroyed or
damaged by fire or other casualty and/or is taken in condemnation or under right
of eminent domain, and the loss (including lost profits) reasonably expected to
result from all such casualty and/or taking events is ten percent (10%) or less
of the Unadjusted Purchase Price with respect to such Option Percentage or if
Buyer makes an election under clause (ii) of Section 4.2(b) above, then the
transaction evidenced by this Agreement shall nevertheless be consummated
(subject to the other terms and provisions of this Agreement) and Seller shall,
at the applicable Closing, pay to Buyer such Option Percentage’s pro rata share
of all sums paid to Seller by third parties by reason of such casualty and/or
taking events and shall assign, transfer and set over to Buyer or subrogate
Buyer to all of Seller’s right, title and interest (if any) in such Option
Percentage’s pro rata share of insurance claims, unpaid awards, and other rights
against third parties (other than Affiliates of Seller and its and their
directors, officers, employees and agents) arising out of the casualty and/or
taking.

(d) This Section 4.2 shall not be subject to the limitation contained in
Section 11.7(d).

Section 4.3 Government Approvals Respecting Assets. Except with respect to any
filing under the HSR Act and with FERC under the NGA which shall be governed by
Section 7.2, Buyer, within thirty (30) days after each Closing at Buyer’s own
expense, shall file for approval with the applicable government agencies all
assignment documents and other state and federal transfer documents required to
effectuate the transfer of the Assets. Buyer further agrees, promptly after each
Closing, to take all other actions reasonably required of it by federal or state
agencies having jurisdiction to obtain all requisite regulatory approvals with
respect to this transaction, and to use its reasonable commercial efforts to
obtain the approval by such federal or state agencies, as applicable, of
Seller’s assignment documents requiring federal or state approval in order for
Buyer to be recognized by the federal or state agencies as the owner of the
applicable Option Percentage. Buyer shall provide Seller with the approved
copies of the assignment documents and other state and federal transfer
documents, as soon as they are available.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLER

Section 5.1 Generally.

(a) Any representation or warranty qualified “to the knowledge of Seller” or “to
Seller’s knowledge” or with any similar knowledge qualification is limited to
matters within the actual knowledge of the officers of Seller and the employees
of Seller listed on Schedule 5.l(a). “Actual knowledge” for purposes of this
Agreement means information actually personally known by such officers and
employees.

(b) Inclusion of a matter on a Schedule in relation to a representation or
warranty which addresses matters having a Material Adverse Effect shall not be
deemed an indication that such matter does, or may, have a Material Adverse
Effect. Likewise, the inclusion of a matter on a Schedule in relation to a
representation or warranty shall not be deemed an

 

18



--------------------------------------------------------------------------------

indication that such matter necessarily would, or may, breach such
representation or warranty absent its inclusion on such Schedule. Matters may be
disclosed on a Schedule to this Agreement for purposes of information only.

(c) Subject to the foregoing provisions of this Section 5.1, the disclaimers and
waivers contained in Section 11.8 and the other terms and conditions of this
Agreement, Seller represents and warrants to Buyer the matters set out in
Section 5.2 through Section 5.20.

(d) If the First Closing occurs, then all references to “Assets” in this Article
5 (including references to “Assets” in “Material Adverse Effect”) shall mean the
portion of the Assets not acquired at the First Closing for purposes of
determining whether (i) the condition to Closing set forth in Section 8.2(a) has
been satisfied with respect to the Second Closing (if any) and (ii) there exists
a breach of Article 5 applicable to or otherwise affecting the transactions
contemplated by this Agreement with respect to the portion of the Assets not
acquired at the First Closing.

Section 5.2 Existence and Qualification. Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is duly qualified to do business as a foreign limited
liability company where the Assets are located, except where the failure to so
qualify would not reasonably be expected to have a Material Adverse Effect.

Section 5.3 Power. Seller has the limited liability company power to enter into
and perform this Agreement and consummate the transactions contemplated by this
Agreement.

Section 5.4 Authorization and Enforceability. The execution, delivery and
performance of this Agreement and each of the Ancillary Agreements, and the
performance of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary action of the members of Seller and
limited liability company action on the part of Seller. Each of this Agreement
and the Ancillary Agreements has been duly executed and delivered by Seller (and
all documents required hereunder to be executed and delivered by Seller at
Closing will be duly executed and delivered by Seller) and each of this
Agreement and the Ancillary Agreements constitutes, and at each Closing such
documents will constitute, the valid and binding obligations of Seller,
enforceable against Seller in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.5 No Conflicts. The execution and delivery of the Memorandum of
Contract, GSA Amendment and OEA Amendment by Seller, the performance of the
Ancillary Agreements by Seller and the execution, delivery and performance of
this Agreement (with performance of this Agreement being subject to compliance
with the Transfer Requirements set forth in Schedule 5.12) by Seller, and the
transactions contemplated by this Agreement will not (a) violate or result in
any default (with due notice or lapse of time or both) of any provision of the
MFA, Original MFA or articles of organization or operating agreement (or similar
agreement such as a limited liability company agreement) of Seller, (b) result
in default (with due notice or lapse of time or both) or the creation of any
lien or encumbrance or give rise to any right of

 

19



--------------------------------------------------------------------------------

termination, cancellation or acceleration under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license or agreement to which
Seller is a party (or subject to) or which affect the Assets, (c) violate any
judgment, order, ruling, or decree applicable to Seller, (d) violate any Laws
applicable to Seller or any of the Assets, except for (i) rights to consent by,
required notices to, filings with, approval or authorizations of, or other
actions by any Governmental Body where the same are not required prior to the
assignment of the related Asset (or interest thereon) or they are customarily
obtained subsequent to the sale or conveyance thereof and (ii) any matters
described in clauses (b), (c) or (d) above which would not, individually or in
the aggregate, reasonably be expected to materially impair Seller’s ability to
perform its obligations under this Agreement or reasonably be expected to have a
Material Adverse Effect.

Section 5.6 Liability for Brokers’ Fees. Neither Buyer nor any of its Affiliates
shall directly or indirectly have any responsibility, liability or expense, as a
result of undertakings or agreements of Seller, for brokerage fees, finder’s
fees, agent’s commissions or other similar forms of compensation in connection
with this Agreement or any agreement or transaction contemplated hereby.

Section 5.7 Litigation. Except (i) as set forth in Schedule 5.7 and (ii) for any
matters which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or materially impair Seller’s ability
to perform its obligations under this Agreement, (A) there is no action,
arbitration, suit or other proceeding before any Governmental Body or arbitrator
pending (with service of process therein having been made on Seller) or, to the
knowledge of Seller, threatened (or pending without service of process therein
having been made on Seller) to which Seller is (or is threatened to be made) a
party and which relates to the Assets or seeks to prevent the consummation by
Seller of the transactions contemplated by this Agreement, (B) there is no
outstanding order, writ, injunction, decree or judgment entered in any action,
arbitration, suit or other proceeding before any Governmental Body or arbitrator
in which Seller has been joined as a party that is binding upon Seller and which
relates to the Assets or would prevent the consummation by Seller of the
transactions contemplated by this Agreement, and (C) there is no notice in
writing from any Governmental Body has been received by Seller claiming any
violation of or noncompliance with any Law with respect to the Assets (including
any such Law concerning the conservation of natural resources). Notwithstanding
the foregoing, Seller makes no representation or warranty, express or implied,
under this Section 5.7 relating to any Environmental Liabilities or
Environmental Law.

Section 5.8 Taxes and Assessments.

(a) With respect to all Taxes related to the Assets, to the knowledge of Seller,
(i) all reports, returns, statements (including estimated reports, returns or
statements), and other similar filings (the “Tax Returns”) relating to the
Assets required to be filed by Seller with respect to such Taxes have been
timely filed with the appropriate Governmental Body in all jurisdictions in
which such Tax Returns are required to be filed; (ii) such Tax Returns are true
and correct in all material respects; and (iii) all Taxes reported on such Tax
Returns have been paid, except those being contested in good faith.

 

20



--------------------------------------------------------------------------------

(b) To Seller’s knowledge, with respect to all Taxes related to the Assets,
except as set forth on Schedule 5.8(b), (i) there are not currently in effect
any extensions or waivers of any statute of limitations of any jurisdiction
regarding the assessment or collection of any such Tax; (ii) there are no
administrative proceedings or lawsuits pending against the Assets or Seller by
any taxing authority; and (iii) there are no Tax liens on any of the Assets
except for liens for Taxes not yet due.

Section 5.9 Compliance with Laws. Except as disclosed on Schedule 5.9, the
Assets are, and the operation of the Assets is, in compliance with the
provisions and requirements of all Laws of all Governmental Bodies having
jurisdiction with respect to the Assets, or the ownership, operation,
maintenance, or use of any thereof, except where the failure to so comply would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Notwithstanding the foregoing, Seller makes no representation or
warranty, express or implied, under this Section 5.9 relating to any
Environmental Liabilities or Environmental Law.

Section 5.10 Contracts. Except as disclosed on Schedule 5.10(a), Seller has paid
its share of all costs payable by it under the Contracts, except those being
contested in good faith. Seller is in compliance with all Contracts except as
disclosed on Schedule 5.10(a) and except such non-compliance as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except for contracts and agreements the existence of which would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, to the knowledge of Seller, Schedule 5.10(b) sets forth all of
the following contracts and agreements to which any of the Assets are bound as
of the date hereof: (a) any agreement with any Affiliate of Seller; (b) any
agreement or contract for the gathering, processing, transportation, purchase,
sale, exchange, or other disposition of Hydrocarbons relating to the Assets that
is not cancelable without penalty or other material payment on not more than 30
days prior written notice; and (c) any tax partnership agreement of or binding
upon Seller affecting any of the Assets.

Section 5.11 Governmental Authorizations. Except as disclosed on Schedule 5.11,
Seller has obtained and is maintaining all federal, state and local governmental
licenses, permits, franchises, orders, exemptions, variances, waivers,
authorizations, certificates, consents, rights, privileges and applications
therefor (the “Governmental Authorizations”) that are presently necessary or
required for the ownership and operation of the Assets as currently owned and
operated, the loss of which (or failure to have) would, individually or in the
aggregate, reasonably be expect to have a Material Adverse Effect. Except as
disclosed in Schedule 5.7 or Schedule 5.11 and except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(a) Seller has operated the Assets in accordance with the conditions and
provisions of such Governmental Authorizations, and (b) no written notices of
violation have been received by Seller, and no proceedings are pending or
threatened in writing that might result in any modification, revocation,
termination or suspension of any such Governmental Authorizations.

Section 5.12 Preference Rights and Transfer Requirements. None of the Assets, or
any portion thereof, is subject to any Preference Right or, to Seller’s
knowledge, Transfer Requirement which may be applicable to the transactions
contemplated by this Agreement,

 

21



--------------------------------------------------------------------------------

except for (a) Transfer Requirements contained in easements, rights-of-way or
equipment leases and (b) Transfer Requirements as are set forth on Schedule 5.12
and Transfer Requirements applicable to Assets acquired after the date hereof,
the existence of which Seller shall from time to time advise Buyer.

Section 5.13 Intentionally Omitted.

Section 5.14 Intentionally Omitted.

Section 5.15 Condemnation. There is no actual or, to Seller’s knowledge,
threatened taking (whether permanent, temporary, whole or partial) of any part
of the Assets by reason of condemnation or the threat of condemnation.

Section 5.16 No Bankruptcy. There are no bankruptcy, reorganization, or
receivorship proceedings pending, or to Seller’s knowledge, being contemplated
by or threatened against, Seller.

Section 5.17 PUHCA/NGA. Seller is not a “holding company” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company,” or an
affiliate of a “subsidiary” of a “holding company,” or a “public utility
company” within the meaning of the Public Utility Holding Company Act of 2005,
as amended. No consent is required in connection with the transaction
contemplated hereby under the Natural Gas Policy Act of 1978, as amended
(“NGPA”). Seller is not a natural gas company within the meaning of the Natural
Gas Act of 1938 (“NGA”), and Seller has not operated any of the Assets in a
manner that would subject Seller to the jurisdiction of, or invoke regulation
by, the FERC under the NGPA or the NGA with respect to the Assets.

Section 5.18 Investment Company. Seller is not an investment company or a
company controlled by an investment company within the meaning of the Investment
Company Act of 1940, as amended.

Section 5.19 Master Formation Agreement. Seller Guarantor is not (nor is any
successor of Seller Guarantor) and to Seller’s knowledge, Western is not, in
breach of any provision of the MFA (or “Conveyance” as such terms is defined in
the Original MFA) and neither Seller Guarantor (nor any of its successors) has
waived any right thereunder or the Original MFA (or such “Conveyance”).

Section 5.20 Transition Services Agreement/Sunset. Schedule 5.20 sets forth a
true and complete copy of the “Transition Services Agreement” (as defined in the
MFA). To Seller’s knowledge, the sole assets of Sunset are the 1.71 mile
pipeline that connects the tailgate of the Benedum Plant to the interconnection
with Northern Natural Gas Pipeline and other assets directly related thereto.

 

22



--------------------------------------------------------------------------------

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

Section 6.1 Generally.

(a) Any representation or warranty qualified “to the knowledge of Buyer” or “to
Buyer’s knowledge” or with any similar knowledge qualification is limited to
matters within the actual knowledge of the officers of Buyer and the employees
of Buyer listed on Schedule 6.1(a). “Actual knowledge” (or similar phrase) for
purposes of this Agreement means information actually personally known by such
officers or employees.

(b) Buyer hereby represents and warrants to Seller the following:

Section 6.2 Organization and Good Standing. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; and Buyer is duly qualified to do business as a foreign corporation in
every jurisdiction in which it is required to qualify in order to conduct its
business except where the failure to so qualify would not have a material
adverse effect on Buyer or its properties; and Buyer is duly qualified to do
business as a foreign corporation in the respective jurisdictions where the
Assets are located.

Section 6.3 Power. Buyer has the corporate power to enter into and perform this
Agreement and consummate the transactions contemplated by this Agreement.

Section 6.4 Authorization and Enforceability. The execution, delivery and
performance of this Agreement, and the performance of the transaction
contemplated hereby, have been duly and validly authorized by all necessary
corporate action on the part of Buyer. This Agreement has been duly executed and
delivered by Buyer (and all documents required hereunder to be executed and
delivered by Buyer at Closing will be duly executed and delivered by Buyer) and
this Agreement constitutes, and at each Closing such documents will constitute,
the valid and binding obligations of Buyer, enforceable in accordance with their
terms except as such enforceability may be limited by applicable bankruptcy or
other similar laws affecting the rights and remedies of creditors generally as
well as to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 6.5 No Conflicts. The execution, delivery and performance of this
Agreement by Buyer, and the transactions contemplated by this Agreement will not
(a) violate any provision of the certificate of incorporation or bylaws of
Buyer, (b) result in a default (with due notice or lapse of time or both) or the
creation of any lien or encumbrance or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, license or agreement to which Buyer is a
party, (c) violate any judgment, order, ruling, or regulation applicable to
Buyer as a party in interest, or (d) violate any Law applicable to Buyer or any
of its assets, or (e) require any filing with, notification of or consent,
approval or authorization of any Governmental Body or authority, except any
matters described in clauses (b), (c), (d) or (e) above which would not have a
material adverse effect on Buyer or the transactions contemplated hereby.

Section 6.6 Liability for Brokers’ Fees. Neither Seller nor any of its
Affiliates shall directly or indirectly have any responsibility, liability or
expense, as a result of

 

23



--------------------------------------------------------------------------------

undertakings or agreements of Buyer, for brokerage fees, finder’s fees, agent’s
commissions or other similar forms of compensation in connection with this
Agreement or any agreement or transaction contemplated hereby.

Section 6.7 Litigation. There are no actions, arbitrations, suits or other
proceedings pending, or to Buyer’s knowledge, threatened before any Governmental
Body or arbitrator against Buyer or any Affiliate of Buyer which are reasonably
likely to impair materially Buyer’s ability to perform its obligations under
this Agreement.

Section 6.8 Financing. Buyer has sufficient cash, available lines of credit or
other sources of immediately available funds (in United States dollars) to
enable it to pay the applicable Adjusted Purchase Price to the extent required
to be paid under this Agreement.

Section 6.9 Limitations. Except for the representations and warranties expressly
made by Seller in Article 5 of this Agreement, or confirmed in any certificate
furnished or to be furnished to Buyer pursuant to this Agreement or in any
Conveyance executed and delivered by Seller pursuant to this Agreement, Buyer
represents and acknowledges that (a) there are no representations or warranties,
express, statutory or implied, as to the Assets or prospects thereof, and
(b) Buyer has not relied upon any oral or written information provided by
Seller. Without limiting the generality of the foregoing, Buyer represents and
acknowledges that Seller has made and will make no representation or warranty
regarding any matter or circumstance relating to Environmental Laws,
Environmental Liabilities, the release of materials into the environment or
protection of human health, safety, natural resources or the environment or any
other environmental condition of the Assets, but nothing in this Section 6.9 is
a limitation with respect to Seller’s covenants set forth in Section 7.4 and
Seller’s certification, with respect to compliance with Section 7.4. Buyer
further represents and acknowledges that it is knowledgeable of the oil and gas
business and of the usual and customary practices of gatherers, transporters and
processors such as Seller and that it has had access to the Assets, the officers
and employees of Seller, and the books, records and files of Seller relating to
the Assets, and in making the decision to enter into this Agreement and
consummate the transactions contemplated hereby, except for its reliance upon
the representations and warranties expressly made by Seller in Article 5 of this
Agreement, or confirmed in any certificate to be furnished to Buyer pursuant to
this Agreement or referred to in Section 4.1(b), Buyer has relied solely on the
basis of its own independent due diligence investigation of the Assets.

Section 6.10 Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending against, or to Buyer’s knowledge, being contemplated by, or
threatened against Buyer.

ARTICLE 7

COVENANTS OF THE PARTIES

Section 7.1 Access. Between the date beginning thirty (30) days prior to the
First Option Period and ending at the later of the end of the First Option
Period or, if the First Option is exercised, on the Closing Date of the First
Option, and between the date beginning thirty (30) days prior to the Second
Option Period and ending at the later of the end of the Second Option Period or,
if the Second Option is exercised, on the Closing Date of the Second Option,
Seller

 

24



--------------------------------------------------------------------------------

will give Buyer and its representatives access to the Assets and access to the
Records in Seller’s (or its Affiliate’s) possession, for the sole purpose of
conducting review or investigation of the Assets to confirm the accuracy of the
representations and warranties of Seller set forth in Article 5, but only to the
extent that Seller may do so without violating any obligations to any third
party and to the extent that Seller has authority to grant such access without
breaching any restriction binding on Seller (provided, however, Seller shall use
its reasonable efforts to (a) not hereafter enter into any agreement containing
any such obligation or restriction applicable to Buyer outside the ordinary
course of business and (b) cause any obligation or restriction to be waived).
Notwithstanding anything to the contrary contained herein, Buyer shall not
conduct any environmental assessment of the Assets pursuant to this Agreement
from the date hereof through the latest Closing Date and shall not have any
access to the Assets for such purpose. Any access by Buyer under this
Section 7.1 shall be limited to Seller’s normal business hours, and any weekends
and after hours requested by Buyer that can be reasonably accommodated by
Seller, and Buyer’ investigation shall be conducted in a manner that minimizes
interference with the operation of the Assets.

Section 7.2 Certain Filings. Buyer and Seller shall (a) make all required
filings with respect to the transfer of the applicable Option Percentage, within
fifteen (15) Business Days of the date on which Seller receives the Election
Notice relating thereto (if any) from Buyer, with and prepare applications to
and conduct negotiations with, each Governmental Body as to which such filings,
applications or negotiations are necessary or appropriate in the consummation of
the transactions contemplated hereby specifically including but not limited to
the HSR Act and with FERC under the NGA, (b) provide such information as each
may reasonably request to make such filings, prepare such applications and
conduct such negotiations, and (c) request early termination or waiver of any
applicable waiting period under the HSR Act. Each party shall cooperate with and
use all commercially reasonable efforts to assist the other with respect to such
filings, applications and negotiations. For the avoidance of doubt, unless
otherwise required by applicable Law, the parties shall not be required to take
any of the foregoing actions prior to the time Buyer delivers an Election Notice
to Seller (and then, only to the extent applicable to the Option Percentage
related to such Election Notice).

Section 7.3 Notices of Certain Events.

(a) Buyer shall notify Seller promptly after Buyer obtains actual knowledge that
any representation or warranty of Seller contained in this Agreement is untrue
in any material respect or will be untrue in any material respect as of the
applicable Closing Date or that any covenant or agreement to be performed or
observed by Seller prior to or on the applicable Closing Date has not been so
performed or observed in any material respect.

(b) Seller shall notify Buyer promptly after Seller obtains actual knowledge
that any representation or warranty of Buyer contained in this Agreement (or of
Western contained in the MFA or the conveyance delivered pursuant thereto) is
untrue in any material respect or will be untrue in any material respect as of
the applicable Closing Date or that any covenant or agreement to be performed or
observed by Buyer (or Western pursuant to the MFA) prior to or on the Closing
Date has not been so performed or observed in any material respect.

 

25



--------------------------------------------------------------------------------

(c) If any of Buyer’s or Seller’s representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the applicable Closing Date, or if any of Buyer’s or Seller’s
covenants or agreements to be performed or observed prior to or on the
applicable Closing Date shall not have been so performed or observed in any
material respect, but if such breach of representation, warranty, covenant or
agreement shall (if curable) be cured by the applicable Closing, then such
breach shall be considered not to have occurred for all purposes of this
Agreement with respect to such Closing; provided, however, for the avoidance of
doubt, any such breach that is cured after the First Closing shall nonetheless
be deemed for all purposes to have occurred with respect to all matters and
claims relating to or arising out of or otherwise applicable to the First
Closing (if any) and Buyer or Seller, as applicable, shall have all rights and
remedies against the other as set forth in this Agreement with respect to any
such breach by the other party hereto.

Section 7.4 Conduct of Business. Except as set forth on Schedule 7.4, until the
latest Closing, Seller (i) will operate its business in the ordinary course and
in compliance with the terms and provisions of the OEA, (ii) will not transfer,
sell, hypothecate, encumber or otherwise dispose of any material Assets except
for sales and dispositions of Hydrocarbons and Equipment made in the ordinary
course of business consistent with past practices, (iii) take any action or
permit the taking of any action that would have the effect of causing the
failure of any of the conditions to Closing set forth in Section 8.2 or of
preventing Seller from selling and assigning the Assets to Buyer in accordance
with this Agreement and (iv) will not commit to do any of the foregoing. Buyer’s
approval of any action restricted by this Section 7.4 shall be considered
granted within ten (10) days (unless a shorter time is reasonably required by
the circumstances and such shorter time is specified in Seller’s written notice)
of Seller’s notice to Buyer requesting such consent unless Buyer notifies Seller
to the contrary in writing during that period. In the event of an emergency,
Seller may take such action as a prudent operator would take and shall notify
Buyer of such action promptly thereafter. Notwithstanding anything to the
contrary, Seller shall not take or permit the taking of any action referred to
in Section 7.4(ii) or (iii) without the prior written consent of Buyer, which
consent may be withheld in the sole and unfettered discretion of Buyer.

Section 7.5 Press Release. Until the latest Closing, neither party shall make
any press release or other public announcement regarding the existence of this
Agreement, the contents hereof or the transactions contemplated hereby without
the prior written consent of the other; provided, however, the foregoing shall
not restrict disclosures by Buyer or Seller which are reasonably believed by
legal counsel to be required by applicable securities or other laws or
regulations or the applicable rules of any stock exchange having jurisdiction
over the disclosing party or its Affiliates; and provided, further, that Buyer
and Seller may disclose the existence and contents of this Agreement and the
transactions contemplated hereby to the Standard & Poor’s and Moody’s rating
agencies (provided that such agencies are obligated to keep such information
confidential). The content of any press release or public announcement to be
issued in connection with the execution of this Agreement or any Closing shall
be subject to the prior review of Seller and Buyer.

 

26



--------------------------------------------------------------------------------

Section 7.6 Transfer Requirements.

(a) The transactions contemplated by this Agreement are expressly subject to all
validly existing and applicable Transfer Requirements but nothing in this
Section 7.6(a) is a limitation on the other provisions of this Agreement,
including Section 5.5 and Section 7.4. Prior to the applicable Closing Date,
Seller shall initiate and continue to pursue all procedures which in Seller’s
good faith judgment are reasonably required to comply with or obtain the waiver
of all Transfer Requirements with respect to the Option Percentage to be
conveyed at the applicable Closing. Seller shall use its commercially reasonable
efforts to comply with or obtain waivers of all applicable Transfer
Requirements; provided, however, Seller shall not be obligated to pay any
consideration to (or incur any cost or expense for the benefit of) the holder of
any Transfer Requirement in order to obtain the waiver thereof or compliance
therewith. Seller shall (i) keep Buyer apprised of its efforts to comply with or
obtain the waiver of the Transfer Requirements, (ii) allow Buyer to reasonably
consult with Seller concerning the form and content of the documents to be
executed by applicable counterparties with respect to the consents and/or
waivers being sought with respect to the Transfer Requirements and (iii) furnish
Buyer with copies of such documents executed by such counterparties.

(b) If an Asset is subject to a Transfer Requirement that provides that transfer
of such Asset without compliance with such Transfer Requirement will result in
termination or other material impairment of any rights in relation to such
Asset, and such Transfer Requirement is not waived, complied with or otherwise
satisfied prior to the applicable Closing Date, then, the Asset or portion
thereof affected by such Transfer Requirement (a “Retained Asset”) shall be held
back from the Option Percentage to be transferred to Buyer until such time as
such Transfer Requirement is waived, complied with or otherwise satisfied.

(c) With respect to any Retained Asset, Seller shall hold such Retained Asset in
trust for the benefit of Buyer and shall provide Buyer with the benefits and
burdens of any such Retained Asset pending the conveyance of such Retained Asset
to Buyer, including paying to Buyer all fees, compensation and consideration due
with respect to such Retained Asset in accordance with the OEA, as amended.
Seller shall use commercially reasonable efforts to satisfy or obtain the waiver
of all Transfer Requirements with respect to all Retained Assets as soon as
reasonably practicable (and shall keep Buyer apprised of Seller’s efforts and
status of such satisfaction or waiver) and, promptly after satisfying or
obtaining the waiver of the Transfer Requirements applicable to any Retained
Asset, Seller shall assign to Buyer for no additional consideration such
Retained Asset and such assignment shall be made in accordance with and subject
to Article 4.

(d) Without in any way limiting Seller’s other obligations under this Agreement,
Seller shall not enter into or amend any contract or arrangement which would
have the effect of preventing or restraining the consummation of any of the
transactions contemplated by this Agreement (including assigning or mortgaging
any interests in any Assets (except assignments to Buyer pursuant to this
Agreement) and entering into any contract that provides any Person with the
right to consent to the assignment of any of the Assets (or interests therein)
to Buyer or creates a Preference Right in favor of any Person other than Buyer).

 

27



--------------------------------------------------------------------------------

Section 7.7 Tax Matters.

(a) Subject to the provisions of Section 12.3, Seller shall be responsible for
all Taxes related to the Assets (other than ad valorem, property and similar
Taxes based upon or measured by the ownership or operation of the Assets, which
are addressed in Section 2.5) attributable to any period of time at or prior to
the applicable Closing Date including income, franchise or similar Taxes arising
as a result of the gain, if any, recognized on the transfer of the Assets, and
Buyer shall be responsible for all such Taxes related to any Option Percentage
acquired hereunder attributable to any period of time after the Closing Date
relating to such Option Percentage. Regardless of which party is responsible,
Seller shall handle payment to the appropriate Governmental Body of all Taxes
with respect to the Assets which are required to be paid prior to any Closing
(and shall file all Tax Returns with respect to such Taxes). If requested,
Seller will assist Buyer with preparation of all ad valorem and property Tax
Returns with respect to taxable periods ending after the date of an applicable
Closing but on or before the end of the year in which an Option Percentage is
acquired hereunder. Seller shall deliver to the Buyer within thirty (30) days of
filing copies of all Tax Returns filed by Seller after the Closing Date relating
to any Option Percentage acquired hereunder and any supporting documentation
provided by Seller to taxing authorities, excluding Tax Returns related to
income tax, franchise tax, or other similar Taxes.

(b) Buyer and Seller shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the filing of any Tax Returns
and any audit, litigation or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Each of Buyer and Seller agrees (i) to retain
all books and records with respect to Tax matters pertinent to the acquired
Assets relating to any taxable period beginning before the applicable Closing
Date until the expiration of the statute of limitations (and, to the extent
notified by Buyer or Seller, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
Governmental Body, and (ii) to give the other party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the other party so requests, each party shall allow the other party the
option of taking possession of such books and records prior to their disposal.
Buyer and Seller further agree, upon request, to use their commercially
reasonable efforts to obtain any certificate or other document from any
Governmental Body or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed with respect to the transactions
contemplated hereby.

Section 7.8 Further Assurances. After each Closing, Seller and Buyer each agree
to take such further actions and to execute, acknowledge and deliver all such
further documents as are reasonably requested by the other party for carrying
out the purposes of this Agreement or of any document delivered pursuant to this
Agreement.

Section 7.9 Financial Statements; Financial and Other Records. The following
provisions shall apply before and after any Closing (provided that if Buyer
fails to request Seller to comply with the following provisions of Section 7.9
by December 1, 2010, then Seller shall have no further obligations under this
Section 7.9):

 

28



--------------------------------------------------------------------------------

(a) Seller shall use its commercially reasonable efforts to prepare or cause to
be prepared, at the sole cost and expense of Buyer, either (i) if relief is
granted by the SEC, statements of revenues and direct operating expenses and all
notes thereto related to the Assets (or the portion thereof identified by Buyer
from time to time) or (ii) if the relief described in clause (i) above is not
granted by the SEC, the financial statements and all notes thereto related to
the Assets (or the portion thereof identified by Buyer from time to time) that
are required by the SEC (such financial statements and the notes thereto set
forth in the foregoing clauses (i) and (ii), as applicable, the “Financial
Statements”) in each case of clauses (i) and (ii), that will be required of
Buyer or any of its Affiliates from time to time by the SEC in connection with
reports, registration statements and other filings to be made by Buyer or any of
its Affiliates with the SEC from time to time pursuant to the Securities Act or
the Exchange Act, in such form that the Financial Statements can be audited.
Seller (x) shall cooperate with and permit Buyer to reasonably participate in
the preparation of the Financial Statements and (y) shall provide Buyer and its
representatives with reasonable access to the personnel of Seller and its
Affiliates who engage in the preparation of the Financial Statements.

(b) Seller shall execute and deliver or cause to be executed and delivered to
the Accountants (as defined in Section 7.9(c)) such representation letters, in
form and substance customary for representation letters provided to external
audit firms by management of Seller (if the Financial Statements are the subject
of an audit or are the subject of a review pursuant to Statement of Accounting
Standards 100 (Interim Financial Information)), as may be reasonably requested
by the Accountants, with respect to the Financial Statements, if (i) to the
extent such a representation letter is delivered by Seller’s management, or on
its behalf, Seller’s management is hereby indemnified and provided a defense
(including with respect to their own negligence) by Buyer with regard to the
execution, delivery or any other action related to the provision of such
representation letters to the same extent as any executive officer or director
of Buyer would be indemnified had they performed such action; (ii) Buyer
provides a customary representation letter to the Accountants, if reasonably
requested; and (iii) Buyer’s existing outside auditors provide a customary
representation letter to the Accountants, if reasonably requested.

(c) Seller will engage KPMG, LLP and/or another independent accounting firm
reasonably acceptable to Buyer (the “Accountants”) to perform audits of the
Financial Statements and shall use commercially reasonable efforts to cause the
Accountants to issue unqualified opinions with respect to the Financial
Statements (the Financial Statements and related audit opinions being
hereinafter referred to as the “Audited Financial Statements”) and provide its
written consent for the use of its audit reports with respect to the Financial
Statements in reports, registration statements or other documents filed by Buyer
or any of its Affiliates under the Exchange Act or the Securities Act, as
needed. Buyer shall reimburse Seller for all fees charged by the Accountants
from and after the date of this Agreement with respect to the preparation and
delivery by the Accountants to Buyer or any of its Affiliates of the Audited
Financial Statements and any other fees charged by the Accountants to Seller to
facilitate Buyer’s or any of its Affiliates’ ongoing compliance with SEC rules
and regulations related to the Audited Financial Statements. Seller shall take
all action as may be necessary to facilitate the completion of such audits and
delivery of the Audited Financial Statements to Buyer or any of its

 

29



--------------------------------------------------------------------------------

Affiliates as soon as reasonably practicable, but no later than ten (10) days
prior to the date that such Audited Financial Statements would be required to be
filed by Buyer or any of its Affiliates with the SEC.

Section 7.10 Inspection Indemnity. BUYER HEREBY AGREES TO DEFEND, INDEMNIFY,
RELEASE, PROTECT, SAVE AND HOLD HARMLESS THE SELLER INDEMNITEES FROM AND AGAINST
ANY AND ALL LOSSES AND CLAIMS FOR PROPERTY DAMAGE OR PERSONAL INJURY TO THE
EXTENT ARISING OUT OF OR RELATING TO ANY DUE DILIGENCE ACTIVITY CONDUCTED BY
BUYER OR ITS AGENTS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, WHETHER BEFORE OR AFTER THE EXECUTION OF THIS AGREEMENT, REGARDLESS
OF FAULT. The indemnity obligation set forth in this Section 7.10 shall survive
the Closing or termination of this Agreement.

ARTICLE 8

CONDITIONS TO CLOSING

Section 8.1 Conditions of Seller to Closing. Upon the giving of an Election
Notice, the obligations of Seller to consummate the transactions contemplated by
this Agreement with respect to any Option Percentage designated therein are
subject, at the option of Seller, to the satisfaction on or prior to the Closing
applicable to such Option Percentage of each of the following conditions:

(a) No Injunction. No injunction issued by any applicable Governmental Body to
prohibit the consummation of the transactions contemplated by this Agreement
with respect to such Option Percentage shall be in force;

(b) Deliveries. Buyer shall have delivered to Seller duly executed counterparts
of all documents and certificates to be delivered by Buyer under Section 9.3
with respect to such Closing and shall have performed the other obligations
required to be performed by it under Section 9.3 with respect to such Closing;

(c) HSR Act. Any waiting period applicable to the consummation of the
transaction contemplated by this Agreement with respect to such Option
Percentage under the HSR Act shall have lapsed or terminated (by early
termination or otherwise); and

(d) FERC Approval. The FERC shall have issued a final, non-appealable order
authorizing the transfer of such Option Percentage with respect to the Midkiff
Line on terms and conditions reasonably acceptable to Seller; provided, however,
at Buyer’s election, Seller shall be deemed to have waived the condition
precedent set forth in this Section 8.1(d) if Buyer, in its sole discretion,
elects to acquire such Option Percentage less the portion thereof constituting
an interest in the Midkiff Line and the Unadjusted Purchase Price applicable to
such Option Percentage shall in such event be decreased by the such Option
Percentage’s pro rata share of the value of such asset as determined in good
faith by the parties (the “Midkiff Deduction”) and the Midkiff Line shall be
treated as a Retained Asset subject to Section 7.6 (except that if such Retained
Asset is ultimately assigned to Buyer pursuant to this Agreement, an amount
equal to the Midkiff Deduction shall be paid by Buyer to Seller when such
Retained Asset is assigned to Buyer).

 

30



--------------------------------------------------------------------------------

Section 8.2 Conditions of Buyer to Closing. Upon the giving of an Election
Notice, the obligations of Buyer to consummate the transactions contemplated by
this Agreement with respect to any Option Percentage designated therein are
subject, at the option of Buyer, to the satisfaction (or waiver thereof in
writing by Buyer in its sole and unfettered discretion) on or prior to the
Closing with respect to any Option Percentage of each of the following
conditions:

(a) Representations. The representations and warranties of Seller set forth in
Article 5 that are qualified by materiality or Material Adverse Effect shall be
true and correct as of the date of this Agreement and as of the applicable
Closing Date as though made on and as of the applicable Closing Date and the
representations and warranties of Seller that are not so qualified shall be true
and correct in all material respects as of the date of this Agreement and as of
the applicable Closing Date as though made on and as of the applicable Closing
Date (other than, in each instance, representations and warranties that refer to
a specified date which need only be true and correct on and as of such specified
date);

(b) Performance. Seller shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date with respect to such Option
Percentage;

(c) Pending Litigation. No suit, action or other proceeding by a third party
(including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement
shall be pending before any Governmental Body;

(d) Deliveries. Seller shall have delivered to Buyer duly executed counterparts
of the documents and certificates to be delivered by Seller under Section 9.2
with respect to such Closing and shall have performed the other obligations
required to be performed by it under Section 9.2 with respect to such Closing;

(e) Casualty or Condemnation. The aggregate losses (including lost profits)
reasonably expected to result from casualties to the applicable Option
Percentage and takings with respect to such Option Percentage under right of
eminent domain shall be less than ten percent (10%) of the applicable Unadjusted
Purchase Price;

(f) HSR Act. Any waiting period applicable to the consummation of the
transaction contemplated by this Agreement with respect to such Closing under
the HSR Act shall have lapsed or terminated (by early termination or otherwise);
and

(g) FERC Approval. The FERC shall have issued a final, non-appealable order
authorizing the transfer of such Option Percentage with respect to the Midkiff
Line on terms and conditions reasonably acceptable to Buyer; provided, however,
at Buyer’s election, Buyer may waive the condition precedent set forth in this
Section 8.2(g) if Buyer, in its sole and unfettered discretion, elects to
acquire such Option Percentage less the portion thereof constituting an interest
in the Midkiff Line and the applicable Unadjusted Purchase Price shall in such
event be decreased by the Midkiff Deduction and the Midkiff Line shall be
treated as a

 

31



--------------------------------------------------------------------------------

Retained Asset subject to Section 7.6 (except that if such Retained Asset is
ultimately assigned to Buyer pursuant to this Agreement, an amount equal to the
Midkiff Deduction shall be paid by Buyer to Seller when such Retained Asset is
assigned to Buyer).

ARTICLE 9

CLOSING

Section 9.1 Closing. Consummation of the transactions contemplated by this
Agreement with respect to Buyer’s exercise of the First Option or the Second
Option (each, a “Closing”) shall, unless otherwise agreed to in writing by Buyer
and Seller, take place at the offices of Jones Day, located at 717 Texas, Suite
3300, Houston, Texas, at 10:00 a.m., local time, on the first Business Day
forty-five (45) days after the applicable Election Notice is provided by Buyer
to Seller (the Closing, if any, with respect to the First Option is hereinafter
referred to as the “First Closing” and the Closing, if any, with respect to the
Second Option is hereinafter referred to as the “Second Closing”), or if all
conditions in Article 8 to be satisfied prior to the applicable Closing have not
yet been satisfied or waived, as soon thereafter as such conditions have been
satisfied or waived (other than those conditions that by their nature may only
be satisfied at such Closing, subject to such conditions being so satisfied or
duly waived at such Closing), subject to the rights of the parties under Article
10. The date on which a Closing shall occur is referred to herein as the
“Closing Date.”

Section 9.2 Obligations of Seller at Closing. At each Closing, upon the terms
and subject to the conditions of this Agreement, Seller shall deliver, or cause
to be delivered to Buyer, the following:

(a) the Conveyance with respect to the applicable Option Percentage, in
sufficient duplicate originals to allow recording in all appropriate
jurisdictions and offices, duly executed by Seller;

(b) a certificate duly executed by an authorized corporate officer of Seller,
dated as of such Closing, certifying on behalf of Seller that the conditions set
forth in Section 8.2(a) and Section 8.2(b) have been fulfilled; and

(c) (i) a certificate duly executed by an authorized corporate officer of Seller
and in form and content reasonably acceptable to Buyer, dated as of such
Closing, certifying that Seller is not a “foreign person” with respect to which
withholding is required pursuant to Section 1445 of the Code and
(ii) certificates representing the applicable Option Percentage’s pro rata share
of the Shares in Sunset, duly endorsed by Seller for transfer to Buyer.

Section 9.3 Obligations of Buyer at Closing. At each Closing, upon the terms and
subject to the conditions of this Agreement, Buyer shall deliver or cause to be
delivered to Seller, the following:

(a) a wire transfer to Seller, in an amount equal to the applicable Adjusted
Purchase Price, in same-day funds; and

(b) the Conveyance with respect to the applicable Option Percentage, duly
executed by Buyer or its designated Affiliate.

 

32



--------------------------------------------------------------------------------

Section 9.4 Closing Payment & Post-Closing Purchase Price Adjustments.

(a) Not later than three (3) Business Days prior to the Closing Date with
respect to an Option Percentage, Seller shall prepare and deliver to Buyer,
based upon the best information available to Seller, a preliminary settlement
statement estimating the applicable Adjusted Purchase Price with respect to such
Option Percentage, together with reasonable substantiation thereof.

(b) As soon as reasonably practicable after the Closing with respect to an
Option Percentage acquired hereunder, but not later than one hundred twenty
(120) days following such Closing Date, Seller shall prepare and deliver to
Buyer a statement setting forth the final calculation of each adjustment made
pursuant to Section 3.2 with respect to such Option Percentage, based, to the
extent possible, on actual credits, charges, receipts and other items before and
after the Effective Time. To the extent the determination of the actual and
final Section 3.2 adjustments results in (i) a net increase to the Adjusted
Purchase Price with respect to such Option Percentage, such net adjustment shall
be referred to as a “Positive Section 9.4(b) Adjustment Amount,” and (ii) a net
decrease to the Adjusted Purchase Price with respect to such Option Percentage,
such net adjustment shall be referred to as a “Negative Section 9.4(b)
Adjustment Amount.” The Adjusted Purchase Price with respect to an Option
Percentage acquired hereunder shall be increased by the applicable Positive
Section 9.4(b) Adjustment Amount or decreased by the applicable Negative
Section 9.4(b) Adjustment Amount, whichever the case may be, and the resulting
Adjusted Purchase Price with respect to any Option Percentage acquired
hereunder, as so finally adjusted, shall be referred to as the “Final First
Purchase Price” with respect to such Adjusted Purchase Price as adjusted
pursuant to this Section 9.4(b) with respect to the First Closing, if any, and
the “Final Second Purchase Price” with respect to such Adjusted Purchase Price
as adjusted pursuant to this Section 9.4(b) with respect to the Second Closing,
if any. Seller shall, at Buyer’s request, supply reasonable documentation
available to support any credit, charge, receipt or other item. Seller shall
afford Buyer and its representatives the opportunity to review such statement
and the supporting schedules, analyses, workpapers, and other underlying records
or documentation as are reasonably necessary and appropriate in Buyer’s review
of such statement. Each party shall cooperate fully and promptly with the other
and their respective representatives in such examination with respect to all
reasonable requests related thereto. As soon as reasonably practicable but not
later than the 30th day following receipt of Seller’s statement hereunder, Buyer
shall deliver to Seller a written report containing any changes that Buyer
proposes be made to such statement. Seller and Buyer shall undertake to agree on
the final statement of the Final Purchase Price with respect to an Option
Percentage acquired hereunder no later than one hundred eighty (180) days after
the Closing Date with respect to such Option Percentage. If Seller and Buyer
cannot reach agreement within such period of time, then either party may refer
the remaining matters in dispute to KPMG LLP, or such other
nationally-recognized independent accounting firm as may be accepted by Buyer
and Seller, for review and final determination. The accounting firm shall
conduct the arbitration proceedings in Houston, Texas in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, to the
extent such rules do not conflict with the terms of this Section 9.4. The
accounting firm’s determination shall be made within thirty (30) days after
submission of the matters in dispute and shall be final and binding on both
parties, without right of appeal. In determining the proper amount of any
adjustment to the applicable Final Purchase Price, the accounting firm shall not

 

33



--------------------------------------------------------------------------------

increase such Final Purchase Price more than the applicable Positive
Section 9.4(b) Adjustment Amount proposed by Seller nor decrease such Final
Purchase Price more than the applicable Negative on 9.4(b) Adjustment Amount
proposed by Buyer, as applicable. The accounting firm shall act as an expert for
the limited purpose of determining the specific disputed matters submitted by
either party and may not award damages or penalties to either party with respect
to any matter. Seller and Buyer shall each bear its own legal fees and other
costs of presenting its case. Each party shall bear one-half of the costs and
expenses of the accounting firm. Within ten (10) Business Days after the date on
which the parties or the accounting firm, as applicable, finally determines the
disputed matters, the adjustments required pursuant to this Section 9.4(b) shall
be made by the parties. If there is a Positive Section 9.4(b) Adjustment Amount,
then (i) the applicable Adjusted Purchase Price shall be increased by an amount
equal to the applicable Positive Section 9.4(b) Adjustment Amount and (ii) Buyer
shall pay to Seller cash in an amount equal to the applicable Positive
Section 9.4(b) Adjustment Amount and Buyer shall pay to Seller an amount equal
to interest accrued on the applicable Positive Section 9.4(b) Adjustment Amount
from the applicable Closing Date until the date of its payment to Seller at the
Specified Rate. Alternatively, if there is a Negative Section 9.4(b) Adjustment
Amount, then (i) the applicable Adjusted Purchase Price shall be decreased by an
amount equal to the applicable Negative Section 9.4(b) Adjustment Amount and
(ii) Seller shall pay to Buyer an amount equal to the applicable Negative
Section 9.4(b) Adjustment Amount and Seller shall pay to the Buyer an amount
equal to interest accrued on the applicable Negative Section 9.4(b) Adjustment
Amount from the applicable Closing Date until the date of its payment to Buyer
at the Specified Rate.

(c) Payments made or to be made pursuant to this Section 9.4 to Seller or Buyer
shall be made by electronic transfer of immediately available funds to a bank
and account specified by Seller or Buyer, as applicable.

(d) Buyer and Seller acknowledge and agree that the provisions contained in this
Agreement relating to adjustments after the applicable Closing Date to the
Adjusted Purchase Price or the Final Purchase Price with respect to an Option
Percentage acquired hereunder, as the case may be (including Section 9.4(b)),
are intended (and shall be construed) to put Buyer and Seller in the same
economic position they would have been in had all such adjustments been
effectuated on or immediately prior to such Closing Date.

Section 9.5 Final Purchase Price Allocation. Not later than thirty (30) days
after the determination of the Final Purchase Price with respect to any Option
Percentage acquired hereunder, Buyer shall deliver to Seller a statement (the
“Allocation Statement”), allocating such Final Purchase Price (plus the
liabilities assumed or to which such Option Percentage is subject to the extent
properly taken into account under Section 1060 of the Code) among the undivided
interest in the Assets included in such Option Percentage in accordance with
Section 1060 of the Code. If within twenty (20) days after the delivery of the
Allocation Statement Seller notifies Buyer in writing that Seller objects to the
allocation set forth in the Allocation Statement, Buyer and Seller shall use
commercially reasonable efforts to resolve such dispute within twenty (20) days.
In the event that Buyer and Seller are unable to resolve such dispute within
twenty (20) days, Buyer and Seller shall jointly retain a mutually satisfactory
nationally recognized accounting firm (which firm shall not have any material
relationship with Buyer or Seller) (the “Tax Allocation Referee”) to resolve the
disputed items. Notwithstanding anything to the

 

34



--------------------------------------------------------------------------------

contrary herein, Buyer and Seller (and the Tax Allocation Referee, if
applicable) shall resolve all disputed items no later than February 1 of the
calendar year following the calendar year in which the applicable Closing has
occurred. Upon resolution of the disputed items, the allocation reflected on the
Allocation Statement shall be adjusted to reflect such resolution. Seller and
Buyer agree to (i) be bound by the Allocation Statement and (ii) act in
accordance with the Allocation Statement in the preparation, filing and audit of
any Tax return (including filing Form 8594 with its federal income Tax return
for the taxable year that includes the date of the applicable Closing) except as
otherwise required by applicable law. Not later than the earlier of
(A) February 1 of the calendar year following the calendar year in which the
applicable Closing occurred, and (B) thirty (30) days prior to the filing of
their respective Forms 8594 relating to the transaction with respect to such
Closing, each party shall deliver to the other party a copy of its Form 8594.

ARTICLE 10

TERMINATION AND FAILURE TO CLOSE

Section 10.1 Termination.

(a) If an Election Notice is provided and the Closing with respect to the Option
referred to in said Election Notice does not occur by the first Business Day one
hundred (100) days after Seller receives such Election Notice, then such
Election Notice may be terminated for all purposes (including termination of the
exercise of the Option relating thereto and the rights and obligations with
respect to such Option) at any time prior to such Closing (x) by the mutual
prior written consent of Buyer and Seller or (y) by Seller or Buyer; provided,
however, that the terminating party shall not be in breach of this Agreement at
the time of such termination.

(b) This Agreement may be terminated (if at the time of termination there has
occurred no Closing) (i) by the mutual prior written consent of Seller and Buyer
or (ii) by Seller or Buyer (A) after the expiration of the Second Option Period
if, as of such expiration, no Second Election Notice has been provided by Buyer
to Seller or (B) if the Second Election Notice has been so provided, then the
first Business Day one hundred (100) days after Seller receives such Election
Notice; provided, however, that, in the case of either clause (ii)(A) or (B) of
this Section 10.1(b), the terminating party shall not be in breach of this
Agreement at the time of such termination.

Section 10.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 10.1(b), this Agreement shall become void and of no further force or
effect (except for the provisions of Section 1.1, Section 2.2(a), Section 5.6,
Section 6.6, Section 7.5, Section 10.2, Section 10.3, Section 11.4(b)(iii),
Section 11.8, Section 12.1, Section 12.2, Section 12.3, Section 12.5,
Section 12.6, Section 12.7, Section 12.8, Section 12.9, Section 12.10,
Section 12.11, Section 12.12, Section 12.13, Section 12.14, Section 12.15,
Section 12.16 and Section 12.17, all of which shall continue in full force and
effect) and Seller shall (subject to Buyer’s right of specific performance in
the event of Seller’s breach of this Agreement) be free immediately to enjoy all
rights of ownership of the Assets (or the applicable Option Percentage not
previously sold to Buyer hereunder) and to sell, transfer, encumber or otherwise
dispose of the Assets (or the applicable Option Percentage not previously sold
to Buyer hereunder) to any

 

35



--------------------------------------------------------------------------------

party without any restriction under this Agreement. Notwithstanding anything to
the contrary in this Agreement, the termination of any Election Notice under
clause (y) of Section 10.1(a) or this Agreement under clause (ii) of
Section 10.1(b) shall not relieve any party from liability for any breach of
this Agreement. If any Election Notice terminates under clause (y) of
Section 10.1(a) or this Agreement terminates under clause (ii) of
Section 10.1(b) because a party is in breach of this Agreement, then the other
party shall be entitled to all remedies available at law or in equity (and,
without in any way limiting the generality of the foregoing, Buyer’s remedies
shall include (without limitation) the right of specific performance) and shall
be entitled to recover court costs and attorneys’ fees in addition to any other
relief to which such party may be entitled.

Section 10.3 Effect of Failure to Close. If (x) Seller fails to close the sale
and purchase of any Option Percentage (or any portion thereof) and such failure
constitutes a willful breach by Seller of this Agreement or (y) Buyer elects not
to close the purchase and sale of any Option Percentage (or portion thereof) or
elects not to exercise any Option as a result of any willful breach of this
Agreement by Seller (any failure referred to in clause (x) or election referred
to in clause (y), a “Section 10.3 Event”), then notwithstanding any other
provision of this Agreement to the contrary, and regardless of whether any
Election Notice has been terminated pursuant to Section 10.1(a) or this
Agreement has been terminated pursuant to Section 10.1(b) of this Agreement:

(a) Buyer shall be entitled to pursue any and all remedies for breach of this
Agreement by Seller as are allowed by law or equity, including but not limited
to claims for direct damages, indirect damages, consequential damages, lost
profits and specific performance, without regard to any limitations otherwise
provided for in this Agreement. Without limiting the foregoing in any way, any
limitations on remedies or on the extent of recoveries available to Buyer that
are provided for in Article 11 of this Agreement, including but not limited to
the limitations on indemnities provided for in Section 11.4(c) and Section 11.7,
and any limitations on available remedies provided for in Section 12.14 of this
Agreement (other than the provisions of said Section 12.14 concerning punitive
damages), shall not apply to any claim based on or arising out of a Section 10.3
Event.

(b) Notwithstanding any other provision of this Agreement to the contrary, the
releases provided for in Section 11.6 and the Mutual Release shall not operate
to release any claims of the type described in this Section 10.3 or any claims
of the type described in the last two sentences of Section 10.2 of this
Agreement.

ARTICLE 11

POST-CLOSING OBLIGATIONS; INDEMNIFICATION;

LIMITATIONS; DISCLAIMERS AND WAIVERS

Section 11.1 Receipts. With respect to any Option Percentage acquired hereunder,
except as otherwise provided in this Agreement, any income, proceeds, receipts
and credits attributable to such Option Percentage which are not reflected in
the Final Purchase Price with respect to such Option Percentage shall be treated
as follows: (a) all income, proceeds, receipts and credits earned with respect
to such Option Percentage to which Buyer is entitled under Section 2.5 shall be
the sole property and entitlement of Buyer, and, to the extent received by

 

36



--------------------------------------------------------------------------------

Seller, Seller shall fully disclose, account for and remit the same promptly to
Buyer and (b) all income, proceeds, receipts and credits earned with respect to
such Option Percentage to which Seller is entitled under Section 2.5 shall be
the sole property and entitlement of Seller and, to the extent received by
Buyer, Buyer shall fully disclose, account for and remit the same promptly to
Seller.

Section 11.2 Expenses. Except as otherwise provided in this Agreement, any
Property Costs which are not reflected in the Final Purchase Price with respect
to any Option Percentage acquired hereunder shall be treated as follows: (a) all
Property Costs for which Seller is responsible under Section 2.5 shall be the
sole obligation of Seller and Seller shall promptly pay, or if paid by Buyer,
promptly reimburse Buyer for and hold Buyer harmless from and against same and
(b) all Property Costs for which Buyer is responsible under Section 2.5 shall be
the sole obligation of Buyer and Buyer shall promptly pay, or if paid by Seller,
promptly reimburse Seller for and hold Seller harmless from and against same.
Seller is entitled to resolve all audits of Property Costs covering periods for
which Seller is wholly responsible and Buyer is entitled to resolve all joint
interest audits and other audits of Property Costs covering periods for which
Buyer is in whole or in part responsible, provided that Buyer shall not agree to
any adjustments to previously assessed costs for which Seller is liable without
the prior written consent of Seller, such consent not to be unreasonably
withheld or delayed. Seller shall provide Buyer with a copy of all applicable
audit reports and written audit agreements received by Seller and relating to
periods for which Buyer is partially responsible.

Section 11.3 Assumed Obligations. With respect to any Option Percentage acquired
hereunder, on the applicable Closing Date, Buyer shall assume all of the
obligations and liabilities of Seller, known or unknown, with respect to such
Option Percentage, regardless of whether such obligations or liabilities arose
prior to, on or after the Effective Time (all of said obligations and
liabilities with respect to such Option Percentage acquired hereunder, subject
to the exclusions below, herein being referred to as the “Assumed Seller
Obligations”); provided, however, that Buyer will not accrue any rights or
assume any obligations or liabilities of Seller to the extent that they are:

(a) attributable to or arise out of the disposal of Hazardous Substances by
Seller or any of its Affiliates on real property other than the Assets that
relate to Seller’s or any of its Affiliates’ operation of the Assets on or
before the applicable Closing Date (the “Excluded Offsite Environmental
Liability”);

(b) attributable to or arise out of the Excluded Assets or the obligation to pay
capital expenditures for which Buyer is a non-consenting party pursuant to
Article VI of the OEA as provided in Section 2.5(c);

(c) the continuing responsibility of Seller under Section 11.1 and Section 11.2;

(d) attributable to or arise out of any breach by Seller of its representations,
warranties, covenants or other agreements under this Agreement or the
certificate delivered pursuant to Section 9.2(b);

 

37



--------------------------------------------------------------------------------

(e) any liabilities of Seller or any of its ERISA Affiliates (i) arising under
any “employee benefit plan” (as defined in Section 3(3) of ERISA) that is
sponsored by, contributed to or maintained by Seller or any of its ERISA
Affiliates or that was sponsored by, contributed to or maintained by Seller or
any of its ERISA Affiliates within six years prior to the Effective Time, or
(ii) arising under ERISA or the Code for which Buyer or any of Buyer’s ERISA
Affiliates may have any liability under ERISA as a result of the consummation of
the transaction contemplated by this Agreement or otherwise or which could
result in the imposition of a lien on any of their assets; or

(f) referred to in Section 13.3(a), (b), (c), (d) or (e) of the Original MFA or
are attributable to Seller’s breach of the GSA and/or OEA.

For the avoidance of doubt, the Assumed Seller Obligations with respect to any
Option Percentage acquired hereunder shall include such Option Percentage’s pro
rata share of the “Assumed Western Obligations” as defined in the Original MFA
to the extent otherwise not excluded from Assumed Seller Obligations and a pro
rata share of the indemnification obligations with respect to such Assumed
Western Obligations as set forth in the Original MFA.

Section 11.4 Indemnities.

(a) Definitions.

“Claim” or “Claims” means, unless specifically provided otherwise, all claims
(including, but not limited to, those for damage to property, bodily injury and
death, personal injury, illness, disease, maintenance, cure, loss of parental
and spousal consortium, wrongful death, loss of support, and wrongful
termination of employment), damages, liabilities, losses, demands, liens,
encumbrances, fines, penalties, causes of action of any kind (including actions
for indirect, consequential, punitive and exemplary damages), obligations,
requests for information, costs (including payment of all reasonable attorneys’
fees and costs of litigation), judgments, settlement, interest, and awards or
amounts, of any kind or character, whether under judicial proceedings,
administrative proceedings, investigation by a Governmental Body or otherwise,
or conditions in the real properties of or attributable to any Person or Persons
or any party or parties, breach of representation or warranty (expressed or
implied), under any theory of tort, contract, breach of contract (including any
Claims which arise by reason of indemnification or assumption of liability
contained in other contracts entered into by an Indemnified Party hereunder), at
law or in equity, under statute, or otherwise, arising out of, or incident to or
in connection with this Agreement or the ownership or operation of the Assets,
including but not limited to Claims which arise out of or are directly or
indirectly connected with vessels or the ownership, possession, management,
manning, maintenance, supply, operation (including, but not limited to, ingress,
egress, loading and unloading operations) or navigation of any vessel.

The phrase “REGARDLESS OF FAULT” means WITHOUT REGARD TO WHETHER A CLAIM IS
CAUSED IN WHOLE OR IN PART BY:

THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY,
ACTIVE, PASSIVE, GROSS OR WILLFUL MISCONDUCT, STRICT LIABILITY, OR OTHER FAULT
OF THE BUYER

 

38



--------------------------------------------------------------------------------

INDEMNITEES, SELLER INDEMNITIES, INVITEES AND/OR THIRD PARTIES, OTHER THAN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SELLER; OR

A PRE-EXISTING DEFECT, WHETHER PATENT OR LATENT, OF THE PREMISES OF BUYER’S
PROPERTY OR SELLER’S PROPERTY (INCLUDING WITHOUT LIMITATION THE ASSETS),
INVITEES OR THIRD PARTIES; OR

THE UNSEAWORTHINESS OF ANY VESSEL OR UNAIRWORTHINESS OF ANY AIRCRAFT OF A PARTY
WHETHER CHARTERED, OWNED, OR PROVIDED BY THE BUYER INDEMNITEES, SELLER
INDEMNITEES, INVITEES OR THIRD PARTIES.

(b) Buyer Indemnity Obligation. Subject only to Section 11.4(c) and the
limitations contained in Section 11.7, Buyer shall be responsible for and
indemnify, defend, release and hold harmless the Seller Indemnitees from and
against all Claims caused by, arising out of or resulting from:

(i) Buyer’s breach of any covenants or agreements to be performed by Buyer under
this Agreement, REGARDLESS OF FAULT;

(ii) any breach of any representation or warranty made by Buyer under this
Agreement, REGARDLESS OF FAULT;

(iii) Buyer Indemnitees’ access under Section 7.1, or otherwise, to the Assets,
the Records and other related activities or information prior to the Closing,
REGARDLESS OF FAULT; and

(iv) the Assumed Seller Obligations attributable to any Option Percentage
acquired hereunder, including the ownership, use or operation of such Option
Percentage acquired hereunder after the Effective Time, REGARDLESS OF FAULT.

For the avoidance of doubt, the fact that Buyer has no obligation to deliver a
certificate at any Closing verifying the accuracy of its representations and
warranties and confirming the performance of its obligations under this
Agreement shall not be a limitation on Buyer’s indemnification obligations under
this Agreement and Buyer shall, if a Closing occurs, be deemed to have certified
that its representations and warranties with respect to such Closing were true
and correct in all material respects as of the time of such Closing.

(c) Seller Indemnity Obligation. Subject to the limitations contained in
Section 11.7, Seller shall be responsible for and indemnify, defend, release and
hold harmless the Buyer Indemnitees against and from all Claims caused by,
arising out of or resulting from those obligations and liabilities described in
Section 11.3(a) through (e) REGARDLESS OF FAULT; provided, however, with respect
to any Option Percentage acquired hereunder, Seller shall not have any liability
with respect to any breach of Sections 5.9, 5.10, 5.11 or 5.15 if Seller (i) has
disclosed such breach in writing prior to such Closing and such breach was not a
willful breach by Seller and (ii) Seller advises Buyer in writing prior to such
Closing that Buyer shall have no liability under this Agreement as a result of
Buyer’s failure to acquire such Option

 

39



--------------------------------------------------------------------------------

Percentage. For purposes of indemnification with respect to Section 11.3(d), any
“materiality,” “in all material respects,” “Material Adverse Effect,”
“knowledge” or similar qualification shall be disregarded for purposes of this
Section 11.4(c).

(d) Additional Provisions. In connection with Buyer Indemnitees’ access to the
Assets prior to Closing, the parties acknowledge that such access may be subject
to boarding agreements, releases or other agreements required by Seller or
others. In the event of a conflict between the provisions of such agreements and
Section 11.4(b)(iii) of this Agreement, Section 11.4(b)(iii) of this Agreement
shall control.

(e) Indemnity Sharing. If, prior to or after any Closing, Seller or any member
of Seller or any of its Affiliates, successors or assigns (a “Payee”) has
recovered any amount for indemnity claims under the MFA, then an amount equal to
Buyer’s equitable share of such recovery (net of any cost of recovery), based on
the applicable Option Percentage held or to be acquired by Buyer hereunder,
shall be (i) deducted from the Adjusted Purchase Price to be paid by Buyer to
Seller at such Closing or (ii) paid by Seller to Buyer after such Closing
promptly after the Payee’s receipt after such Closing of the indemnity payment
in question, as applicable.

Section 11.5 Indemnification Actions.

All claims for indemnification under Section 11.4 shall be asserted and resolved
as follows:

(a) For purposes of this Article 11, the term “Indemnifying Party” shall mean
the party or parties having an obligation to indemnify another party or parties
pursuant to the terms of this Agreement. The term “Indemnified Party” shall mean
the party or parties having the right to be indemnified by another party or
parties pursuant to the terms of this Agreement.

(b) To make a claim for indemnification (“Indemnity Claim”) under Section 11.4
or any other Article (or part thereof) expressly stating that it controls over
the terms of this Article 11, an Indemnified Party shall notify the Indemnifying
Party in writing of its Indemnity Claim, including the specific details of and
specific basis under this Agreement for its Indemnity Claim (the “Claim
Notice”). The Indemnified Party shall provide its Claim Notice promptly after
the Indemnified Party has actual knowledge of the Claim for which it seeks
indemnification and shall enclose a copy of all papers (if any) served with
respect to the Claim; provided that the failure of any Indemnified Party to give
notice of a Claim as provided in this Section 11.5 shall not relieve the
Indemnifying Party of its obligations under Section 11.4 except to the extent
such failure results in insufficient time being available to permit the
Indemnifying Party to effectively defend against the Claim or otherwise
materially prejudices the Indemnifying Party’s ability to defend against the
Claim. If the Indemnity Claim is based upon an inaccuracy or breach of a
representation, warranty, covenant or agreement, then the Claim Notice shall
specify the representation, warranty, covenant or agreement that was inaccurate
or breached.

(c) The Indemnifying Party shall have thirty (30) days from its receipt of the
Claim Notice to notify the Indemnified Party whether it admits or denies its
liability to defend the Indemnified Party against the relevant Claim at the sole
cost and expense of the Indemnifying Party. The Indemnified Party is authorized,
prior to and during such 30-day period, to file any motion, answer or other
pleading that it shall deem necessary or appropriate to protect its interests or
those of the Indemnifying Party and that is not prejudicial to the Indemnifying
Party.

 

40



--------------------------------------------------------------------------------

(d) If the Indemnifying Party admits its liability to indemnify the Indemnified
Party, it shall have the right and obligation to diligently defend, at its sole
cost and expense, the Claim. The Indemnifying Party shall have full control of
such defense and proceedings, including any compromise or settlement thereof. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
in contesting any Claim which the Indemnifying Party elects to contest. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Claim controlled by the Indemnifying Party pursuant to this
Section 11.5(d). An Indemnifying Party shall not, without the written consent of
the Indemnified Party, (i) settle any third party Claim or consent to the entry
of any judgment with respect thereto which does not include an unconditional
written release of the Indemnified Party from all liability in respect of such
Claim or (ii) settle any third party Claim or consent to the entry of any
judgment with respect thereto in any manner that may materially and adversely
affect the Indemnified Party.

(e) If the Indemnifying Party does not admit its liability to indemnify the
Indemnified Party or admits its liability but fails to diligently defend or
settle the Claim, then the Indemnified Party shall have the right to defend
against the Claim at the sole cost and expense of the Indemnifying Party, with
counsel of the Indemnified Party’s choosing, subject to the right of the
Indemnifying Party to admit its liability and assume the defense of the Claim at
any time prior to settlement or final determination thereof. If the Indemnifying
Party has not yet admitted its liability for a Claim, the Indemnified Party
shall send written notice to the Indemnifying Party of any proposed settlement
and the Indemnifying Party shall have the option for ten (10) Business Days
following receipt of such notice to (i) admit in writing its liability to
indemnify the Indemnified Party from and against the Claim and (ii) if liability
is so admitted, reject, in its reasonable judgment, the proposed settlement.

Section 11.6 Release.

(a) EXCEPT FOR SELLER’S OBLIGATIONS UNDER THIS AGREEMENT AND EXCEPT AS PROVIDED
IN SECTION 10.3 AND SECTION 12.9 OF THIS AGREEMENT, BUYER HEREBY RELEASES,
REMISES AND FOREVER DISCHARGES THE SELLER INDEMNITEES FROM ANY AND ALL CLAIMS,
KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR ARISING IN THE FUTURE, CONTINGENT OR
OTHERWISE, WHICH BUYER MIGHT NOW OR SUBSEQUENTLY MAY HAVE AGAINST THE SELLER
INDEMNITEES, RELATING DIRECTLY OR INDIRECTLY TO THE ASSETS, REGARDLESS OF FAULT.

(b) Buyer covenants and agrees that it will not attempt to avoid the effect of
the release made by it hereinabove by later arguing that at the time of the
release it did not fully appreciate the extent of any such Claims.

 

41



--------------------------------------------------------------------------------

Section 11.7 Limitation on Actions. Except as provided in Section 10.3 of this
Agreement:

(a) The representations and warranties of the parties in Article 5 and Article 6
to the extent relating to a Closing shall terminate with respect to such Closing
six (6) months after the Closing Date relating to such Closing. All covenants
and agreements provided for in this Agreement that by their nature are
performable solely prior to a Closing shall survive such Closing for six
(6) months and covenants and agreements contemplated to be complied with or
performed following such Closing shall survive indefinitely. Representations and
warranties, covenants and agreements shall be of no further force and effect
after the date of their expiration, provided that there shall be no termination
of any bona fide Claim asserted pursuant to this Agreement with respect to the
breach of such a representation, warranty, covenant or agreement on or before
its expiration date. Notwithstanding anything to the contrary, the termination
of any representation, warranty, covenant or agreement set forth in this
Agreement (collectively, the “Provisions”) with respect to the First Closing (if
any) shall not limit or otherwise terminate or affect any Provision for any
purpose other than with respect to the First Closing. Without in any way
limiting the generality of the foregoing and for the avoidance of doubt, (i) the
termination of any Provision with respect to the First Closing shall not limit
or otherwise terminate or affect such Provision with respect to any portion of
the Assets not acquired at the First Closing or any matter relating to such
portion not so acquired (including any potential or actual Second Closing) and
(ii) each Provision shall continue to apply after the First Closing (without
regard to termination of such Provision with respect to the First Closing) for
all purposes with respect to all matters relating to or otherwise affecting in
any manner Buyer’s and Seller’s respective rights and obligations under this
Agreement applicable to the portion of the Assets not acquired at the First
Closing.

(b) The indemnities in Section 11.4(b)(i), Section 11.4(b)(ii) and
Section 11.4(c) with respect to the obligations and liabilities described in
Section 11.3(d) shall terminate as of the termination date of each respective
representation, warranty, covenant or agreement that is subject to
indemnification, except in each case as to Claims asserted pursuant to this
Agreement with respect to the breach of such representation, warranty, covenant
or agreement on or before such termination date. Buyer’s indemnity in
Section 11.4(b)(iii) and Seller’s indemnity in Section 11.4(c) with respect to
the obligations and liabilities described in Section 11.3(a), (b), (c)and
(e) shall survive the Closing and shall continue without time limit.

(c) Seller shall not have any liability for any indemnification under
Section 11.4(c) with respect to any breach by Seller of any of its
representations and warranties set forth in this Agreement with respect to a
Closing until and unless the aggregate amount of the liability for all Claims
for which Claim Notices are delivered by Buyer with respect to matters relating
to such Closing exceeds five percent (5%) of the Unadjusted Purchase Price
applicable to the Option Percentage acquired at such Closing, and then only to
the extent such damages exceed such five percent (5%) of such Unadjusted
Purchase Price; provided, however, that such five percent (5%) deductible shall
not apply to any Claims relating to (i) a breach by Seller of the special
warranty of Defensible Title contained in any Conveyance, (ii) any willful
breach of any of Seller’s representations and warranties and (iii) any breach of
Section 5.3, Section 5.4, Section 5.5(a), Section 5.6, Section 5.8,
Section 5.17, Section 5.18 or Section 5.19, of this Agreement.

 

42



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, Seller shall, with respect to any Closing, not be required to
indemnify the Buyer Indemnitees for aggregate damages in excess of twenty five
percent (25%) of the Final Purchase Price with respect to the Option Percentage
acquired at such Closing (provided that if both the First Closing and the Second
Closing occur, then the aforesaid cap shall be equal to 25% of the aggregate of
the Final First Purchase Price and the Final Second Purchase Price for each of
the First Option Percentage and Second Option Percentage, except that
(i) Section 4.1, Section 4.2 and Section 11.3(e), (ii) any willful breach of
this Agreement by Seller and breach by Seller of any covenant set forth in this
Agreement that by its nature is performable after the Closing and (iii) any
breach of Section 5.3, Section 5.4, Section 5.5(a), Section 5.6, Section 5.8,
Section 5.17, Section 5.18 or Section 5.19, shall not be subject to the
limitations set forth in this Section 11.7(d).

(e) The representations, warranties, covenants and obligations of Seller, and
the rights and remedies that may be exercised by Buyer Indemnitees based on such
representations, warranties, covenants and obligations, will not be limited or
affected by any investigation conducted by Buyer or any agent of Buyer with
respect to, or any knowledge acquired (or capable of being acquired) by Buyer or
any agent of Buyer at any time, whether before or after the execution and
delivery of this Agreement or any Closing, with respect to the accuracy or
inaccuracy of or compliance with any such representation, warranty, covenant or
obligation. The waiver by Buyer of any of the conditions set forth in
Section 8.2 will not affect or limit the provisions of this Section 11.7(e).

Section 11.8 Disclaimers.

(a) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT, OR
CONFIRMED IN ANY CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION
9.2(b), OR IN ANY CONVEYANCE TO BE DELIVERED BY SELLER TO BUYER HEREUNDER,
(i) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR
IMPLIED, AND (ii) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY
FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED
(ORALLY OR IN WRITING) TO BUYER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER BY ANY
OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF
SELLER OR ANY OF OR ITS AFFILIATES).

(b) EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 5 OF THIS AGREEMENT, OR
CONFIRMED IN ANY CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION
9.2(b), OR IN ANY CONVEYANCE TO BE DELIVERED BY SELLER TO BUYER HEREUNDER,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (i) TITLE TO
ANY OF THE ASSETS, (ii) THE CONTENT, CHARACTER OR NATURE OF ANY MEMORANDUM OR
REPORT OF ANY CONSULTANT RELATING TO THE

 

43



--------------------------------------------------------------------------------

ASSETS, (iii) THE QUANTITY, QUALITY OR NATURE OF HYDROCARBONS LOCATED IN OR
RELATING TO THE ASSETS, (iv) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE
REVENUES GENERATED BY THE ASSETS, (v) THE TRANSPORTATION, PROCESSING OR
GATHERING OF HYDROCARBONS FROM THE ASSETS, (vi) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS,
(vii) THE CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES, (viii) ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO
BUYER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF
MERCHANTABILITY, FREEDOM FROM REDHIBITORY VICES OR DEFECTS, FITNESS FOR A
PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY
EQUIPMENT IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT
BUYER SHALL BE DEEMED TO BE RECEIVING THE ASSETS IN THEIR PRESENT STATUS,
CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS AND THAT
BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE,
OR (ix) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK
INFRINGEMENT BUT NOTHING IN THIS SECTION 11.8(c) IS A LIMITATION ON SECTION 7.4.

(c) SELLER HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING
ANY MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, ENVIRONMENTAL
LIABILITIES, NORM, THE RELEASE OF HAZARDOUS SUBSTANCES INTO THE ENVIRONMENT OR
THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR
ANY OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN THIS AGREEMENT
OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND THE
COMPANY SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE IS” FOR
PURPOSES OF THEIR ENVIRONMENTAL CONDITION. BUT NOTHING IN THIS SECTION 11.8(c)
IS A LIMITATION ON SECTION 7.4

(d) Recording. As soon as practicable after a Closing, Buyer shall record the
applicable Conveyance in the appropriate counties and provide Seller with copies
of all recorded or approved instruments.

Each Conveyance is intended to convey all of the interests in the Surface
Contracts being conveyed at the applicable Closing pursuant to this Agreement.
Certain Surface Contracts or specific portions of the Surface Contracts that are
leased from, or require the approval to transfer by, a governmental entity shall
be conveyed under a Conveyance and also are described and covered by other
separate assignments made by Seller to Buyer on officially approved forms, or
forms acceptable to such entity, in sufficient multiple originals to satisfy
applicable statutory and

 

44



--------------------------------------------------------------------------------

regulatory requirements. The interests conveyed by such separate assignments are
the same, and not in addition to, the interests conveyed in a Conveyance.
Further, such assignments shall be deemed to contain the special warranty of
title of Seller and all of the exceptions, reservations, rights, titles, power
and privileges set forth herein and in the applicable Conveyance as fully and
only to the extent as though they were set forth in each such separate
assignment.

ARTICLE 12

MISCELLANEOUS

Section 12.1 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement.

Section 12.2 Notice. All notices which are required or may be given pursuant to
this Agreement shall be sufficient in all respects if given in writing and
delivered personally, by telecopy or by registered or certified mail, postage
prepaid, as follows:

 

If to Seller:

  

Atlas Pipeline Partners, L.P.

c/o West Pointe Corporate Center I

1550 Coraopolis Heights Road, Second Floor

Moon Township, PA 15108

Attention: General Counsel – Lisa Washington

Telephone: (215) 546-5005

Telecopy: (412) 262-2820

With a copy to:

  

Jones Day

717 Texas, Suite 3300

Houston, Texas 77002

Attention: Jeff Schlegel

Telephone: (832) 239-3939

Telecopy: (832) 239-3600

If to Buyer:

  

Pioneer Natural Resources USA, Inc.

5205 N. O’Conner Blvd.

Suite 200

Irving, Texas 75039

Attention: General Counsel – Mark Berg

Telephone: (972) 969-4090

Telecopy: (972) 969-3584

Either party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the party to which such notice is addressed.

 

45



--------------------------------------------------------------------------------

Section 12.3 Sales or Use Tax Recording Fees and Similar Taxes and Fees. Buyer
shall bear any sales, use, excise, real property transfer or gain, gross
receipts, goods and services, registration, capital, documentary, stamp or
transfer Taxes, recording fees and similar Taxes and fees (collectively
“Transfer Taxes”) incurred and imposed upon, or with respect to, the
transactions contemplated by this Agreement. Seller will determine, and Buyer
will cooperate with Seller in determining the amount of any Transfer Taxes, if
any, that are due in connection with the transactions contemplated by this
Agreement, and Buyer agrees to pay any such Transfer Tax to the appropriate
Governmental Body. If any of the transactions contemplated by this Agreement are
exempt from any such Transfer Taxes upon the filing of an appropriate
certificate or other evidence of exemption, Buyer will timely furnish to Seller
such certificate or evidence.

Section 12.4 Expenses. Except as provided in Section 12.3, all expenses incurred
by Seller in connection with or related to the authorization, preparation or
execution of this Agreement, any Conveyance delivered hereunder and the Exhibits
and Schedules hereto and thereto, and all other matters related to any Closing,
including without limitation, all fees and expenses of counsel, accountants and
financial advisers employed by Seller, shall be borne solely and entirely by
Seller, and all such expenses incurred by Buyer shall be borne solely and
entirely by Buyer.

Section 12.5 Governing Law and Venue. THIS AGREEMENT AND THE LEGAL RELATIONS
BETWEEN THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
OTHERWISE APPLICABLE TO SUCH DETERMINATIONS. JURISDICTION AND VENUE WITH RESPECT
TO ANY DISPUTES ARISING HEREUNDER SHALL BE PROPER ONLY IN MIDLAND COUNTY, TEXAS.

Section 12.6 Captions. The captions in this Agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.

Section 12.7 Waivers. Any failure by any party or parties to comply with any of
its or their obligations, agreements or conditions herein contained may be
waived in writing, but not in any other manner, by the party or parties to whom
such compliance is owed. No waiver of, or consent to a change in, any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of, or
consent to a change in, other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

Section 12.8 Assignment. No party shall assign all or any part of this
Agreement, nor shall any party assign or delegate any of its rights or duties
hereunder, without the prior written consent of the other party and any
assignment or delegation made without such consent shall be void; provided,
however, that Buyer may assign all or any portion of its rights and obligations
under this Agreement to a master limited partnership or an entity which is
listed or to be listed on any stock exchange if, at the time of the transfer,
the assignee is an Affiliate or to a Person that, at the time of the assignment
is a wholly-owned (directly or indirectly) subsidiary of Pioneer Natural
Resources Company, and, upon such assignment, Buyer shall be released from all
of its obligations hereunder for all purposes other than its obligation to pay
the applicable Unadjusted Purchase Price or Final Purchase Price. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

46



--------------------------------------------------------------------------------

Section 12.9 Entire Agreement. This Agreement and the Exhibits and Schedules
attached hereto and the documents to be executed hereunder constitute the entire
agreement between the parties pertaining to the subject matter hereof, and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties pertaining to the subject matter hereof.
Notwithstanding anything to the contrary in this Agreement or otherwise, nothing
in this Agreement constitutes a waiver, amendment or modification of any
provision of the OEA or GSA and the OEA and GSA remain in full force and effect
in accordance with their respective terms; provided, however, for the avoidance
of doubt, the foregoing provisions of this Section 12.9 are not in any respect a
limitation on the parties’ respective rights and obligations under this
Agreement.

Section 12.10 Amendment.

(a) This Agreement may be amended or modified only by an agreement in writing
executed by both parties.

(b) No waiver of any right under this Agreement shall be binding unless executed
in writing by the party to be bound thereby.

Section 12.11 No Third-Party Beneficiaries. Nothing in this Agreement shall
entitle any Person other than Buyer and Seller to any Claims, remedy or right of
any kind, except as to those rights expressly provided to the Seller Indemnitees
and the Buyer Indemnitees (provided, however, any claim for indemnity hereunder
on behalf of a Seller Indemnitee or an Buyer Indemnitee must be made and
administered by a party to this Agreement).

Section 12.12 References.

In this Agreement:

(a) references to any gender includes a reference to all other genders;

(b) references to the singular includes the plural, and vice versa, unless the
context otherwise requires;

(c) reference to any Article, Section, subsection, clause or other subdivision
means an Article, Section, subsection, clause or other subdivision of this
Agreement;

(d) reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made a part of this Agreement;

(e) unless expressly provided to the contrary, “hereunder,” “hereof, “herein”
and words of similar import are references to this Agreement as a whole and not
any particular Section or other provision of this Agreement; and “include” and
“including” and all variations of such words shall mean include or including
without limiting the generality of the description preceding such term;

 

47



--------------------------------------------------------------------------------

(f) examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;

(g) a defined term has its defined meaning throughout this Agreement and each
Exhibit and Schedule to this Agreement, regardless of whether it appears before
or after the place where it is defined;

(h) the term “cost” includes expense and the term “expense” includes cost;

(i) currency amounts referenced herein are in United States Dollars;

(j) unless the context otherwise requires, references in this Agreement to a
“party” or “parties” refer to a party or parties to this Agreement and their
respective successors and permitted assigns under this Agreement; and

(k) the definitions set forth in this Agreement are incorporated into and made a
part of this Agreement.

Section 12.13 Construction. Buyer is a party capable of making such
investigation, inspection, review and evaluation of the Assets as a prudent
party would deem appropriate under the circumstances including with respect to
all matters relating to the Assets, their value, operation and suitability. Each
of Seller and Buyer has had substantial input into the drafting and preparation
of this Agreement and has had the opportunity to exercise business discretion in
relation to the negotiation of the details of the transactions contemplated
hereby. This Agreement is the result of arm’s-length negotiations from equal
bargaining positions. In the event of a dispute over the meaning or application
of this Agreement, it shall be construed fairly and reasonably and neither more
strongly for nor against either party.

Section 12.14 Limitation on Damages. Except as provided in Section 10.3 of this
Agreement, the parties acknowledge that this Agreement does not authorize one
party to sue for or collect from the other party its own punitive damages, or
its own consequential or indirect damages in connection with this Agreement and
the transactions contemplated hereby and each party expressly waives for itself
and on behalf of its Affiliates, any and all Claims it may have against the
other party for its own such damages in connection with this Agreement and the
transactions contemplated hereby.

Section 12.15 Conspicuousness. The parties agree that provisions in this
Agreement in “bold” type satisfy any requirements of the “express negligence
rule” and any other requirements at law or in equity that provisions be
conspicuously marked or highlighted.

Section 12.16 Severability. If any term or other provisions of this Agreement is
held invalid, illegal or incapable of being enforced under any rule of law, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in a materially adverse manner
with respect to either party.

Section 12.17 Time of Essence. Time is of the essence in this Agreement. If the
date specified in this Agreement for giving any notice or taking any action is
not a Business Day (or if

 

48



--------------------------------------------------------------------------------

the period during which any notice is required to be given or any action taken
expires on a date which is not a Business Day), then the date for giving such
notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a Business Day.

[SIGNATURE PAGE FOLLOWS]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this instrument the day and
year first above written.

 

SELLER     BUYER Atlas Pipeline Mid-Continent WestTex, LLC     Pioneer Natural
Resources USA, Inc. By:   Atlas Midkiff, LLC, its Managing Member       By:     
    By:      Name:          Name:      Title:          Title:     

The undersigned hereby executes this Agreement solely with respect to and for
purposes of Section 11.4(e).

 

Atlas Pipeline Partners, L.P.     By:   Atlas Pipeline Partners GP, LLC its
general partner       By:            Name:            Title:           

[Signature Page to Purchase Option Agreement]